Exhibit 10.1

CORPORATE INTEGRITY AGREEMENT

BETWEEN THE

OFFICE OF INSPECTOR GENERAL

OF THE

DEPARTMENT OF HEALTH AND HUMAN SERVICES

AND

DAVITA HEALTHCARE PARTNERS INC.

 

I. PREAMBLE

DaVita HealthCare Partners Inc. and its U.S. wholly-owned and partially-owned
subsidiaries and joint ventures in which DaVita HealthCare Partners Inc. owns an
interest that provide dialysis services, whether directly or indirectly owned by
DaVita HealthCare Partners Inc., with the exception of the joint ventures listed
in Appendix E (collectively “DaVita”) hereby enters into this Corporate
Integrity Agreement (CIA) with the Office of Inspector General (OIG) of the
United States Department of Health and Human Services (HHS) to promote
compliance with the statutes, regulations, and written directives of Medicare,
Medicaid, and all other Federal health care programs (as defined in 42 U.S.C. §
1320a-7b(f)) (Federal health care program requirements). Contemporaneously with
this CIA, DaVita is entering into a Settlement Agreement with the United States.

 

II. TERM AND SCOPE OF THE CIA

A. The period of the compliance obligations assumed by DaVita under this CIA
shall be five years from the effective date of this CIA (“CIA Period”). The
“Effective Date” shall be the date on which the final signatory of this CIA
executes this CIA. Each one-year period, beginning with the one-year period
following the Effective Date, shall be referred to as a “Reporting Period.”

B. Sections VII, X, and XI shall expire no later than 120 days after OIG’s
receipt of: (1) DaVita’s final Annual Report, or (2) any additional materials
submitted by DaVita pursuant to OIG’s request, whichever is later.

C. The scope of this CIA shall be governed by the following definitions:

1. “Arrangements” shall mean every arrangement or transaction that involves,
directly or indirectly, the offer, payment, solicitation, or receipt of anything
of value, and is between DaVita Dialysis and any actual or potential source of
health care business or referrals to DaVita Dialysis or any actual or potential
recipient of health care business or referrals from DaVita Dialysis. The term
“source of health care business or referrals” shall mean any individual or
entity that refers, recommends, arranges for,

 

DaVita HealthCare Partners Inc.

Corporate Integrity Agreement

Page 1 of 45



--------------------------------------------------------------------------------

orders, leases, or purchases any good, facility, item, or service for which
payment may be made in whole or in part by a Federal health care program, and
the term “recipient of health care business or referrals” shall mean any
individual or entity: (1) to whom DaVita Dialysis refers an individual for the
furnishing or arranging for the furnishing of any item or service; or (2) from
whom DaVita Dialysis purchases, leases, or orders or arranges for or recommends
the purchasing, leasing, or ordering of any good, facility, item, or service for
which payment may be made in whole or in part by a Federal health care program.

2. “Arrangements Covered Persons” includes each Covered Person who is involved
with the development, approval, management, negotiation, execution,
implementation, or review of DaVita Dialysis’s Arrangements. This definition
does not include Facility Administrators whose sole involvement with
Arrangements consists of working with Health Care Providers in implementing an
Arrangement with DaVita Dialysis.

3. “Business Courtesies” means meals, gifts, and other gratuities, excluding
educational and promotional materials.

4. “Certifying Executive” means each Covered Person who is an officer,
president, general manager, vice president, group senior vice president,
division vice president, or other Covered Person whose position is equivalent to
or above a division vice president.

5. “Clinic Covered Persons” means all Covered Persons employed at a DaVita
Dialysis clinic except the Facility Administrators.

6. “Compliance Program Review” means the review performed by the Compliance
Advisor in accordance with Appendix A.

7. “Covered Executive” means each Covered Person who is an officer, president,
senior vice president, or other Covered Person whose position is equivalent to
or above a senior vice president.

8. “Covered Persons” includes:

 

  a. all owners of DaVita who are natural persons (other than shareholders who:
(1) have an ownership interest of less than 5% and (2) acquired the ownership
interest through public trading or in connection with the operation of employee
incentive programs);

 

DaVita HealthCare Partners Inc.

Corporate Integrity Agreement

Page 2 of 45



--------------------------------------------------------------------------------

  b. all officers, directors, and employees of DaVita who are responsible for or
work for DaVita Dialysis;

 

  c. all contractors, subcontractors, agents, and other persons who provide
patient care items or services or who perform billing or coding functions on
behalf of DaVita Dialysis, excluding vendors whose sole connection with DaVita
is selling or otherwise providing medical supplies or equipment to DaVita and
who do not bill the Federal health care programs for such medical supplies or
equipment; and

 

  d. all domestic dialysis clinic Joint Venture Partners and Medical Directors.

Notwithstanding the above, this term does not include part-time or per diem
employees, contractors, subcontractors, agents, and other persons (other than
Medical Directors) who are not reasonably expected to work more than 160 hours
during a Reporting Period, except that any such individuals shall become
“Covered Persons” at the point when they work more than 160 hours during a
Reporting Period. This term also does not include contractors, subcontractors,
agents, and other persons (other than Medical Directors) who only provide
diagnostic services, facility services and supplies, home medical equipment,
laboratory services, pharmacy services, and transportation and ambulance
services.

9. “DaVita Dialysis” means DaVita’s domestic dialysis business and clinics, and
all DaVita functions that provide support to DaVita’s domestic dialysis business
and clinics, excluding IT personnel other than IT personnel who develop software
and systems, employee benefits personnel, and facility services personnel who
provide administrative support for DaVita’s corporate business offices.

10. “Executive Financial Recoupment Program” means the financial recoupment
program required by Appendix D that puts at risk of forfeiture and recoupment an
amount equivalent to up to three years of annual performance pay (e.g., annual
bonus, plus long-term incentives) for a Covered Executive who is discovered to
have been involved in any significant misconduct.

 

DaVita HealthCare Partners Inc.

Corporate Integrity Agreement

Page 3 of 45



--------------------------------------------------------------------------------

11. “Focus Arrangements” means every Arrangement that is between DaVita Dialysis
and any Health Care Provider and involves, directly or indirectly, the offer,
payment, or provision of anything of value. Notwithstanding the foregoing,
“Focus Arrangements” shall not include:

 

  a. single patient agreements, stat lab agreements, or transfer agreements that
DaVita Dialysis enters into with a hospital or related corporate entity, or

 

  b Business Courtesies extended by DaVita Dialysis, except those Business
Courtesies extended by Certifying Employees, DaVita Dialysis business
development personnel, and DaVita Dialysis Regional Operations Directors.

12. “Health Care Provider” means: (1) any individual nephrologist or physician
practice; (2) any hospital or related corporate entity that is or has entered
into a Letter of Intent with DaVita Dialysis to become a Joint Venture Partner;
or (3) any joint venture in which DaVita owns an interest that provides dialysis
services, whether directly or indirectly owned by DaVita.

13 “Joint Venture De Novo” means any transaction in which DaVita partners with a
Health Care Provider to establish and jointly own one or more new dialysis
clinics or programs prior to Medicare certification.

14. “Joint Venture Partner” means a Health Care Provider who owns a percentage,
directly or indirectly, whether through shares, membership interests, or other
ownership means, of a DaVita Dialysis clinic or holding company that owns an
interest in a DaVita Dialysis clinic.

15. “Medical Director” means a nephrologist or nephrology practice that provides
the medical director services required by Medicare regulations (e.g., 42 C.F.R.
§ 494.150) to a DaVita Dialysis clinic.

16. “Multi-Specialty Practice” means a physician practice group that includes
physicians who practice in general medicine/primary care and/or more than one
specialty area. If physicians who specialize in nephrology are included in the
Multi-Specialty Practice, they must represent less than 20% of the practice
group’s physician members.

17. “Partial Acquisition” means any transaction in which DaVita acquires a
direct or indirect interest of less than 100% in one or more dialysis clinics or
programs.

 

DaVita HealthCare Partners Inc.

Corporate Integrity Agreement

Page 4 of 45



--------------------------------------------------------------------------------

18. “Partial Divestiture” means any transaction in which the ownership interest
held directly or indirectly by DaVita in one or more dialysis clinics or
programs is reduced, but remains greater than 0%.

19. “Risk Determination” means: (a) the Independent Monitor’s decision regarding
whether the proposed Focus Arrangement presents a low risk or a high risk of
violating the laws and regulations governing the Federal health care programs,
including the False Claims Act and the Anti-Kickback Statute; or (b) the
Independent Monitor’s determination that he or she is unable to make such a
conclusion.

20. “Subject Joint Venture Clinics” means the joint venture clinics listed in
Appendix B to this CIA.

21. “Valuation Methodologies” means the collections of processes used to price a
Focus Arrangement, including the template financial models used in those
processes, standards concerning the methodology for calculating and documenting
the inputs to those models when customized to specific transactions, and
procedures for evaluating the output from those models.

 

III. CORPORATE INTEGRITY OBLIGATIONS

DaVita shall establish and maintain a Compliance Program that includes the
following elements:

 

  A. Chief Compliance Officer and Management Compliance Committee

1. Chief Compliance Officer. DaVita has appointed a Covered Person to serve as
its Chief Compliance Officer and shall maintain a Chief Compliance Officer for
the CIA Period. The Chief Compliance Officer shall be responsible for developing
and implementing policies, procedures, and practices designed to ensure
compliance with the requirements set forth in this CIA and with Federal health
care program requirements. The Chief Compliance Officer shall be a member of
senior management of DaVita, shall report directly to the Chief Executive
Officer of DaVita and the Chairman of the Compliance Committee of the Board of
Directors of DaVita (the “Board”), shall make periodic (at least quarterly)
reports regarding compliance matters directly to the Compliance Committee of the
Board of Directors (“Board Compliance Committee”), and shall be authorized to
report on such matters to the Board or the Board Compliance Committee at any
time. Written documentation of the Chief Compliance Officer’s reports to the
Board Compliance Committee shall be made available to OIG upon request. The
Chief Compliance Officer shall not be or be subordinate to the Chief Legal
Officer or Chief Financial Officer or have any responsibilities that involve
acting in any capacity as legal counsel or supervising legal counsel functions
for DaVita. The Chief Compliance Officer shall be responsible for monitoring the
day-to-day compliance

 

DaVita HealthCare Partners Inc.

Corporate Integrity Agreement

Page 5 of 45



--------------------------------------------------------------------------------

activities engaged in by DaVita Dialysis as well as for any reporting
obligations created under this CIA. Any noncompliance job responsibilities of
the Chief Compliance Officer shall be limited and must not interfere with the
Chief Compliance Officer’s ability to perform the duties outlined in this CIA.

DaVita shall report to OIG, in writing, any changes in the identity or position
description of the Chief Compliance Officer, or any actions or changes that
would affect the Chief Compliance Officer’s ability to perform the duties
necessary to meet the obligations in this CIA, within five days after such a
change.

2. Management Compliance Committee. DaVita has appointed and shall maintain for
the CIA Period a Management Compliance Committee. The Management Compliance
Committee shall, at a minimum, include the Chief Compliance Officer and other
members of DaVita Dialysis’s senior management necessary to meet the
requirements of this CIA (e.g., senior executives of DaVita Dialysis Corporate
Development, billing, clinical, human resources, audit, and operations). The
Chief Compliance Officer shall chair the Management Compliance Committee, and
the Management Compliance Committee shall support the Chief Compliance Officer
in fulfilling his/her responsibilities (e.g., shall assist in the analysis of
DaVita Dialysis’s risk areas and shall oversee monitoring of internal and
external audits and investigations). The Management Compliance Committee shall
meet at least quarterly. The minutes of the Management Compliance Committee
meetings shall be made available to OIG upon request.

DaVita shall report to OIG, in writing, any changes in the composition of the
Management Compliance Committee, or any actions or changes that would affect the
Management Compliance Committee’s ability to perform the duties necessary to
meet the obligations in this CIA, within 15 days after such a change.

3. Board of Directors Compliance Obligations. The Board Compliance Committee
shall be responsible for the review and oversight of matters related to
compliance with Federal health care program requirements and the obligations of
this CIA. The Board Compliance Committee is currently comprised solely of
independent (i.e., non-executive) members and shall continue to be comprised
solely of independent members for the CIA Period. The Board Compliance Committee
has now and shall maintain for the CIA Period the ability to retain, at its sole
discretion, outside compliance counsel.

The Board Compliance Committee shall, at a minimum, be responsible for the
following:

 

  a.

The Board Compliance Committee shall meet at least quarterly to review and
oversee DaVita Dialysis’s

 

DaVita HealthCare Partners Inc.

Corporate Integrity Agreement

Page 6 of 45



--------------------------------------------------------------------------------

  Compliance Program, including, but not limited to, the performance of the
Chief Compliance Officer, Management Compliance Committee, and the Compliance
Department.

 

  b. The Board Compliance Committee shall meet at least quarterly in executive
session with the Chief Compliance Officer.

 

  c. The Board Compliance Committee shall, within 90 days of the second
anniversary of the Effective Date, retain a person or entity who meets the
qualifications set forth in Appendix A as its Compliance Advisor. Beginning with
the third Reporting Period of the CIA, the Compliance Advisor shall review the
effectiveness of DaVita Dialysis’s Compliance Program and Risk Assessment and
Mitigation Process for DaVita Dialysis (Compliance Program Review) and provide
the Board with a Compliance Program Review Report for the remaining Reporting
Periods of the CIA. The Board shall consider the Compliance Program Review
Report as part of its review and assessment of DaVita Dialysis’s Compliance
Program.

 

  d. The Board Compliance Committee shall, for each Reporting Period of the CIA,
adopt a resolution, signed by each member of the Board Compliance Committee
summarizing its review and oversight of DaVita Dialysis’s compliance with
Federal health care program requirements and the obligations of this CIA.

At minimum, the resolution shall include the following language:

“The Compliance Committee of the Board of Directors has made a reasonable
inquiry into the operations of DaVita Dialysis’s Compliance Program including
the performance of the Chief Compliance Officer and the Management Compliance
Committee. Based on its inquiry and review, the Board Compliance Committee has
concluded that, to the best of its knowledge, DaVita Dialysis has implemented an
effective Compliance Program to meet Federal health care program requirements
and the obligations of the CIA.”

If the Board Compliance Committee is unable to provide such a conclusion in the
resolution, the Board Compliance Committee shall include in the resolution a
written explanation of the reasons why it is unable to provide the conclusion
and the steps it is taking to implement an effective Compliance Program at
DaVita Dialysis.

 

DaVita HealthCare Partners Inc.

Corporate Integrity Agreement

Page 7 of 45



--------------------------------------------------------------------------------

DaVita shall report to OIG, in writing, any changes in the composition or
leadership of the Board Compliance Committee, or any actions or changes that
would affect the Board Compliance Committee’s ability to perform the duties
necessary to meet the obligations in this CIA, within 15 days after such a
change.

4. Management Accountability and Certifications. In addition to the
responsibilities set forth in this CIA for all Covered Persons, Certifying
Executives are specifically expected to monitor and oversee activities within
their areas of authority and shall annually certify that the functional area is
compliant with applicable Federal health care program requirements and with the
obligations of this CIA. To the extent that a functional area is not covered by
the certification of a Certifying Executive, the person in charge of that
functional area shall certify.

For each Reporting Period, each Certifying Executive or person in charge of the
applicable functional area shall sign a certification that states:

“I have been trained on and understand the compliance requirements and
responsibilities as they relate to [functional area], an area under my
supervision. My job responsibilities include ensuring compliance with regard to
the [functional area] with all applicable Federal health care program laws and
regulations, obligations of the Corporate Integrity Agreement, and applicable
DaVita HealthCare Partners policies, and I have taken steps to promote such
compliance. In the event that I have identified potential issues of
noncompliance with these requirements, I have referred all such issues
consistent with the processes of DaVita HealthCare Partners for reporting
potential misconduct for further review and follow-up. Apart from those referred
issues, and any issues of which I have been made aware by DaVita HealthCare
Partners’ counsel because they have been brought to the attention of OIG, any
other relevant government agency or entity, or the CIA Monitor, I am not
currently aware of any violations of applicable Federal health care program laws
and regulations, obligations of the Corporate Integrity Agreement, or the
requirements of the policies of DaVita HealthCare Partners. I understand that
this certification is being provided to and relied upon by the United States.”

If any Certifying Executive or person in charge of the applicable functional
area is unable to provide such a conclusion in the certification, the Certifying
Executive or person in charge of the applicable functional area shall provide a
written explanation of the reasons why he or she is unable to provide the
certification outlined above and the steps being taken to address the issue(s)
identified in the written explanation.

 

DaVita HealthCare Partners Inc.

Corporate Integrity Agreement

Page 8 of 45



--------------------------------------------------------------------------------

  B. Written Standards

1. Code of Conduct. Prior to the Effective Date, DaVita developed, implemented,
and distributed a written Code of Conduct for DaVita Dialysis to all Covered
Persons. During the CIA Period, DaVita Dialysis shall make the performance of
job responsibilities in a manner consistent with the Code of Conduct an element
in evaluating the performance of all employed Covered Persons and shall
implement a policy requiring that all contracted Covered Persons perform job
responsibilities in a manner consistent with the Code of Conduct. The Code of
Conduct shall, at a minimum, set forth:

 

  a. DaVita’s commitment to full compliance with all Federal health care program
requirements;

 

  b. DaVita’s requirement that all of its Covered Persons shall be expected to
comply with all Federal health care program requirements and with DaVita’s own
Policies and Procedures;

 

  c. the requirement that all of DaVita’s Covered Persons shall be expected to
report to the Chief Compliance Officer, or other appropriate individual
designated by DaVita, suspected violations of any Federal health care program
requirements or of DaVita’s own Policies and Procedures; and

 

  d. the right of all individuals to use the Disclosure Program described in
Section III.L, and DaVita’s commitment to nonretaliation and to maintain, as
appropriate, confidentiality and anonymity with respect to such disclosures.

Within 90 days after the Effective Date, each Covered Person shall certify, in
writing or in electronic form, that he or she has received, read, understood,
and shall abide by DaVita Dialysis’s Code of Conduct. New Covered Persons shall
receive the Code of Conduct in hard copy or electronic form and shall complete
the required certification within 30 days after becoming a Covered Person or
within 90 days after the Effective Date, whichever is later.

DaVita shall periodically review the Code of Conduct to determine if revisions
are appropriate and shall make any necessary revisions based on such review. The
Code of Conduct shall be distributed in hard copy or electronic form at least
annually to all Covered Persons.

2. Policies and Procedures. Within 90 days after the Effective Date, DaVita
shall implement written Policies and Procedures regarding the operation of its

 

DaVita HealthCare Partners Inc.

Corporate Integrity Agreement

Page 9 of 45



--------------------------------------------------------------------------------

compliance program for DaVita Dialysis, including the compliance program
requirements outlined in this CIA and compliance with Federal health care
program requirements. The Policies and Procedures also shall address:

 

  a. 42 U.S.C. § 1320a-7b(b) (Anti-Kickback Statute) and the regulations and
other guidance documents related to that statute, and business or financial
arrangements or contracts that generate unlawful Federal health care program
business in violation of the Anti-Kickback Statute; and

 

  b. the requirements set forth in Section III.D (Compliance with the
Anti-Kickback Statute).

Within 90 days after the Effective Date, the Policies and Procedures shall be
made available in hard copy or electronic form to all Covered Persons.
Appropriate and knowledgeable staff shall be available to explain the Policies
and Procedures.

At least annually (and more frequently, if appropriate), DaVita shall assess and
update, as necessary, the Policies and Procedures. Within 30 days after the
effective date of any revisions, a description of the revisions shall be
communicated to all affected Covered Persons and any revised Policies and
Procedures shall be made available to all Covered Persons in hard copy or
electronic form.

 

  C. Training and Education

1. General Training. Within 90 days after the Effective Date, DaVita Dialysis
shall provide at least one hour of General Training to each Covered Person,
except Clinic Covered Persons. DaVita Dialysis shall provide at least one hour
of General Training to Clinic Covered Persons within the first Reporting Period.
This training, at a minimum, shall explain DaVita’s:

 

  a. CIA requirements; and

 

  b. Compliance Program, including the Code of Conduct.

New Covered Persons shall receive the General Training described above within 30
days after becoming a Covered Person or within 90 days after the Effective Date,
whichever is later. New Clinic Covered Persons shall receive General Training
within 60 days after they become new Clinic Covered Persons. After receiving the
initial General Training described above, each Covered Person shall receive at
least one hour of General Training in each subsequent Reporting Period.

 

DaVita HealthCare Partners Inc.

Corporate Integrity Agreement

Page 10 of 45



--------------------------------------------------------------------------------

2. Arrangements Training. Within 90 days after the Effective Date, each
Arrangements Covered Person shall receive at least three hours of Arrangements
Training, in addition to the General Training required above. The Arrangements
Training shall include a discussion of:

 

  a. Arrangements that potentially implicate the Anti-Kickback Statute, as well
as the regulations and other guidance documents related to that statute;

 

  b. DaVita Dialysis’s policies, procedures, and other requirements relating to
Arrangements and Focus Arrangements, including, but not limited to, the Focus
Arrangements Tracking System, the internal review and approval process, and the
tracking of remuneration to and from sources of health care business or
referrals pursuant to Focus Arrangements as required by Section III.D of the
CIA;

 

  c. the personal obligation of each individual involved in the development,
approval, management, negotiation, execution, implementation, or review of
DaVita Dialysis’s Arrangements to know the applicable legal requirements and
DaVita Dialysis’s policies and procedures;

 

  d. the legal sanctions under the Anti-Kickback Statute; and

 

  e. examples of violations of the Anti-Kickback Statute.

New Arrangements Covered Persons shall receive this training within 30 days
after the beginning of their employment or becoming Arrangements Covered
Persons, or within 90 days after the Effective Date, whichever is later. New
Arrangements Covered Persons shall not develop, approve, manage, negotiate,
execute, implement, or review DaVita Dialysis’s Arrangements until after they
have completed the Arrangements Training.

After receiving the initial Arrangements Training described in this Section,
each Arrangements Covered Person shall receive at least two hours of
Arrangements Training, in addition to the General Training, in each subsequent
Reporting Period.

3. Board Member Training. Within 90 days after the Effective Date, DaVita shall
provide at least two hours of training to each member of the Board of Directors,
in addition to the General Training. This training shall address the
responsibilities of board members and corporate governance.

 

DaVita HealthCare Partners Inc.

Corporate Integrity Agreement

Page 11 of 45



--------------------------------------------------------------------------------

New members of the Board of Directors shall receive the Board Member Training
described above within 30 days after becoming a member or within 90 days after
the Effective Date, whichever is later.

4. Certification. Each individual who is required to attend training shall
certify, in writing or in electronic form, that he or she has received the
required training. The certification shall specify the type of training received
and the date received. The Chief Compliance Officer (or designee) shall retain
the certifications, along with one copy of all course materials.

5. Qualifications of Trainer. Persons preparing or providing the training shall
be knowledgeable about the subject area. Persons preparing or providing the
Arrangements Training shall have expertise in the Anti-Kickback Statute, as well
as the regulations, directives, and guidance related to that law.

6. Update of Training. DaVita shall review the training annually and, where
appropriate, update the training to reflect changes in Federal health care
program requirements, any pertinent issues discovered during internal audits,
the Compliance Program Review, the Monitor’s findings and reviews, and any other
relevant information.

7. Computer-based Training. DaVita may provide the training required under this
CIA through appropriate computer-based training approaches. If DaVita chooses to
provide computer-based training, it shall make available appropriately qualified
and knowledgeable staff or trainers to answer questions or provide additional
information to the individuals receiving such training.

8. Training of Medical Directors and Joint Venture Partners. DaVita Dialysis
shall make the General Training described in Section III.C.1 available to all of
its Medical Directors and Joint Venture Partners and shall require them to
complete it. If, under existing Focus Arrangements, DaVita does not have the
authority to require the Medical Directors and Joint Venture Partners to
complete the training, it shall use its best efforts to encourage such Medical
Directors and Joint Venture Partners to complete the training. The Chief
Compliance Officer shall maintain records of all active Medical Directors and
Joint Venture Partners who receive training, including the type of training and
the date received. These records shall be made available to OIG upon request.

 

DaVita HealthCare Partners Inc.

Corporate Integrity Agreement

Page 12 of 45



--------------------------------------------------------------------------------

  D. Compliance with the Anti-Kickback Statute

DaVita is responsible for ensuring that the following obligations are met:

1. Selection Process and Selection Criteria.

 

  a. Within 90 days after the Effective Date, DaVita Dialysis shall develop a
process for documenting the selection of Health Care Providers with whom it
enters into Focus Arrangements other than Business Courtesies.

The Selection Process for each type of Focus Arrangement shall include:

 

  i. a mechanism by which DaVita Dialysis identifies Health Care Providers for
possible selection;

 

  ii. confirmation that each Health Care Provider considered meets designated
Selection Criteria, as defined in Section III.D.1.b, below, specific to the type
of Focus Arrangement; and

 

  iii. DaVita Dialysis’s rationale for choosing the Health Care Provider
ultimately selected for entry into a particular Focus Arrangement.

 

  b. Within 90 days after the Effective Date, DaVita Dialysis shall develop
criteria to guide its selection of Health Care Providers with whom it enters
into Focus Arrangements other than Business Courtesies (“Selection Criteria”).
DaVita Dialysis shall develop Selection Criteria for each type of Focus
Arrangement that it enters into with Health Care Providers. For joint venture
Focus Arrangements, separate Selection Criteria shall be developed for each type
of joint venture that DaVita enters into (e.g., Partial Acquisition, Partial
Divestiture, Joint Venture De Novo). The Selection Criteria shall relate to a
Health Care Provider’s eligibility and ability to perform the functions required
in connection with each such type of Focus Arrangement, and shall not include a
Health Care Provider’s ability to refer patients to DaVita.

 

  c.

The Monitor shall review and approve the Selection Process and Selection
Criteria. During the first two Reporting

 

DaVita HealthCare Partners Inc.

Corporate Integrity Agreement

Page 13 of 45



--------------------------------------------------------------------------------

  Periods, the Monitor also shall prospectively review and approve any
modifications or changes to the Selection Process or Selection Criteria. The
requirements of this subsection shall apply to the third Reporting Period if OIG
exercises its discretion to extend the Monitor’s authority pursuant to Section I
of Appendix C to the CIA.

 

  d. DaVita Dialysis shall maintain and continue to apply its Selection Process
and Selection Criteria throughout the CIA Period.

 

  e. Section III.D.1 and Section III.D.2 shall not apply to Focus Arrangements
in which a Health Care Provider contracts with DaVita Dialysis solely for the
provision of management services and has no other Focus Arrangements with DaVita
Dialysis.

2. Valuation Methodologies.

 

  a. Within 90 days after the Effective Date, DaVita Dialysis shall examine the
Valuation Methodologies it uses to price each type of Focus Arrangement, except
Business Courtesies, and shall revise each such methodology if necessary to
comply with the Anti-Kickback Statute and the requirements of this CIA. To the
extent no Valuation Methodology exists for a type of Focus Arrangement, except
Business Courtesies, that DaVita Dialysis enters into, DaVita Dialysis shall
develop a Valuation Methodology to use in pricing that type of Focus
Arrangement.

 

  b. DaVita Dialysis shall obtain the Monitor’s approval of each required
Valuation Methodology, and any changes to those Valuation Methodologies during
the first two Reporting Periods, prior to implementation.

 

  c. During the CIA Period, DaVita Dialysis shall consistently apply the
approved Valuation Methodologies to value each type of Focus Arrangement.

3. Focus Arrangements Procedures. In addition to the Valuation Methodologies,
within 90 days after the Effective Date DaVita Dialysis shall examine its
procedures and evaluate whether the procedures are reasonably designed to ensure
that each existing and new or renewed Focus Arrangement does not violate the
Anti-Kickback

 

DaVita HealthCare Partners Inc.

Corporate Integrity Agreement

Page 14 of 45



--------------------------------------------------------------------------------

Statute and the regulations and guidance related to the Anti-Kickback Statute
(Focus Arrangements Procedures), and shall revise those procedures as necessary.
These procedures shall include the following:

 

  a. creating and maintaining a centralized tracking system for all existing and
new or renewed Focus Arrangements (Focus Arrangements Tracking System);

 

  b. tracking remuneration to and from all parties to Focus Arrangements;

 

  c. tracking investments made by and estimated rates of return received during
the CIA Period by all parties to all Partial Acquisition and Partial Divestiture
transactions between DaVita Dialysis and a Health Care Provider (if applicable),
except for those transactions that are part of the conduct released by the
Settlement Agreement entered into between the United States and DaVita
contemporaneously with this CIA;

 

  d. tracking services and activities to ensure that parties to the Focus
Arrangement are performing the services required under the applicable Focus
Arrangement(s) (if applicable);

 

  e. monitoring the use of leased space, medical supplies, medical devices,
equipment, or other patient care items to ensure that such use is consistent
with the terms of the applicable Focus Arrangement(s) (if applicable);

 

  f. establishing and implementing a written review and approval process for all
Focus Arrangements, except Business Courtesies, the purpose of which is to
ensure that all new and existing or renewed Focus Arrangements do not violate
the Anti-Kickback Statute, and that includes at least the following: (i) a legal
review of all Focus Arrangements by counsel with expertise in the Anti-Kickback
Statute, (ii) a process for specifying the business need or business rationale
for all Focus Arrangements, and (iii) a process for determining and documenting
the fair market value of the remuneration specified in the Focus Arrangement;

 

  g.

requiring the Chief Compliance Officer to review the Focus Arrangements Tracking
System, internal review and approval

 

DaVita HealthCare Partners Inc.

Corporate Integrity Agreement

Page 15 of 45



--------------------------------------------------------------------------------

  process, and other Focus Arrangements Procedures on at least an annual basis
and to provide a report on the results of such review to the Board Compliance
Committee; and

 

  h. implementing effective responses when suspected violations of the
Anti-Kickback Statute are discovered, including disclosing Reportable Events and
quantifying and repaying Overpayments pursuant to Sections III.O and III.P when
appropriate.

Notwithstanding the foregoing, DaVita shall have until the end of the first
Reporting Period to identify and enter in the Focus Arrangements Tracking System
all existing Focus Arrangements except (i) center transaction agreements;
(ii) Medical Director agreements, (iii) leases, and (iv) consulting agreements;
and to enter all data for items or services provided under the existing Focus
Arrangements on or after the Effective Date. DaVita is not required to include
in its Focus Arrangements Tracking System historical remuneration or performance
data for items or services provided under the existing Focus Arrangements prior
to the Effective Date.

4. New or Renewed Arrangements Requirements. Prior to entering into new Focus
Arrangements or renewing (whether by operation of contract or negotiation)
existing Focus Arrangements, except Business Courtesies, in addition to
complying with the Focus Arrangements Procedures set forth above, DaVita
Dialysis shall comply with the following requirements (Focus Arrangements
Requirements):

 

  a. ensure that each Focus Arrangement is set forth in writing and signed by
DaVita Dialysis and the other parties to the Focus Arrangement;

 

  b. include in the written agreement a requirement that each party to a Focus
Arrangement who meets the definition of a Covered Person shall complete at least
one hour of training regarding the Anti-Kickback Statute and examples of
arrangements that potentially implicate the Anti-Kickback Statute. Additionally,
DaVita Dialysis shall provide each party to the Focus Arrangement with a copy of
its Code of Conduct and Policies and Procedures related to the Anti-Kickback
Statute in hard copy or electronic form;

 

  c. include in the written agreement a certification by the parties to the
Focus Arrangement that the parties shall not violate the Anti-Kickback Statute
with respect to the performance of the Arrangement; and

 

DaVita HealthCare Partners Inc.

Corporate Integrity Agreement

Page 16 of 45



--------------------------------------------------------------------------------

  d. beginning 120 days from the Effective Date, during the first two Reporting
Periods and for the first 120 days of the third Reporting Period, obtain from
the Monitor a Risk Determination for each Focus Arrangement. During the first
two Reporting Periods and for the first 120 days of the third Reporting Period,
DaVita Dialysis shall not enter into or renew a Focus Arrangement until it has
received a Risk Determination from the Monitor containing a conclusion that the
proposed Focus Arrangement presents a low risk or a high risk of violating the
laws and regulations governing the Federal health care programs, including the
False Claims Act and the Anti-Kickback Statute. The requirements of this
subsection shall apply to the remainder of the third Reporting Period if OIG
exercises its discretion under Section I of Appendix C to the CIA to extend the
Monitor’s authority to make Risk Determinations under Section C of Appendix C to
the CIA.

5. Records Retention and Access. DaVita Dialysis shall retain and make available
to OIG, upon request, the Focus Arrangements Tracking System and all supporting
documentation of the Focus Arrangements subject to this Section and, to the
extent available, all non-privileged communications related to the Focus
Arrangements and the actual performance of the duties under the Focus
Arrangements.

 

  E. Notice to Joint Venture Partners and Medical Directors

1. Within 90 days after the Effective Date, DaVita shall send, by first class
mail with delivery confirmation, a notice approved by the Monitor to each Joint
Venture Partner and Medical Director. Each notice should include the following
information, to the extent applicable to the particular recipient:

 

  a. Joint Venture Partners and Medical Directors, and their employees,
colleagues, and contractors, are free to refer patients to and treat patients at
non-DaVita-owned dialysis clinics;

 

  b. DaVita will not enforce any patient-related non-disparagement or
non-solicitation clauses contained in any of their existing agreements with
DaVita; and

 

  c. in connection with joint venture clinics formed by Partial Divestitures,
DaVita will not enforce the investment non-compete provisions it may have in
those joint venture and Medical Director agreements.

 

DaVita HealthCare Partners Inc.

Corporate Integrity Agreement

Page 17 of 45



--------------------------------------------------------------------------------

2. Within 90 days after the anniversary of the Effective Date in each subsequent
Reporting Period, DaVita shall send, by first class mail, postage prepaid with
delivery confirmation, the notice described in Section III.E.1 to each Joint
Venture Partner and Medical Director. If DaVita changes or revises the wording
of the letter, DaVita shall obtain, in the second Reporting Period, the approval
of the Monitor and, in subsequent Reporting Periods, the approval of the OIG
prior to sending the letter.

 

  F. Unwinding of Subject Joint Venture Clinics

1. During the first Reporting Period, DaVita shall unwind the Subject Joint
Venture Clinics. DaVita may unwind the Subject Joint Venture Clinics by:

 

  a. selling its interest in the Subject Joint Venture Clinic, at a price within
the range of fair market value, to its nephrologist or nephrology practice
partners;

 

  b. purchasing its nephrologist or nephrology practice partners’ interest in
the Subject Joint Venture Clinic, at a price within the range of fair market
value;

 

  c. selling its interest in a Subject Joint Venture Clinic, at a price within
the range of fair market value, to an independent third party; or

 

  d. selling the full interest of the Subject Joint Venture Clinic, at a price
within the range of fair market value, to an independent third party, which
would buy out all Joint Venture Partners.

2. DaVita shall obtain the Monitor’s approval for each transaction involved in
the unwinding of the Subject Joint Venture Clinics prior to the transaction’s
closure and/or execution.

3. In the event that DaVita is not able to unwind a Subject Joint Venture Clinic
prior to the end of the first Reporting Period, the Monitor may provide a
certification that DaVita has acted in good faith to unwind the Subject Joint
Venture Clinic. The Monitor shall provide such a certification only if she or he
determines that DaVita has actively pursued in good faith all avenues for
unwinding the Subject Joint Venture Clinic listed in Section III.F.1 above and
that DaVita’s failure to complete the unwind is due to circumstances beyond its
control. In making this determination, the Monitor may consider the conduct of
the other parties to the Subject Joint Venture Clinic.

 

DaVita HealthCare Partners Inc.

Corporate Integrity Agreement

Page 18 of 45



--------------------------------------------------------------------------------

4. During the term of the CIA, DaVita shall not enter into any Partial
Divestitures, unless expressly permitted by Section III.F.5, below.

5. Notwithstanding Section III.F.4 of this CIA, DaVita is expressly permitted to
enter into the following:

 

  a. Joint Venture De Novo arrangements;

 

  b. Any joint venture formed by selling a direct or indirect interest in a
DaVita dialysis clinic to a Multi-Specialty Practice and/or hospital;

 

  c. Any joint venture formed by selling a direct or indirect interest in a
DaVita dialysis clinic to a Multi-Specialty Practice and a nephrologist or
nephrology practice;

 

  d. Any joint venture formed by selling a direct or indirect interest in a
DaVita dialysis clinic to a hospital and a nephrologist or nephrology practice;

 

  e. Any joint venture formed by selling a direct or indirect interest in a
DaVita dialysis clinic to a hospital and a Multi-Specialty Practice and a
nephrologist or nephrology practice;

 

  f. Any transaction pursuant to which DaVita is required under the existing
agreements related to the joint ventures listed in Appendix F to sell, offer to
sell, or otherwise transfer some of its membership interests to another party;

 

  g. Any transaction in which DaVita is required by court order sought and
obtained by any independent third party to sell, offer to sell, or otherwise
transfer some of its membership interests to another party; or

 

  h. Any transaction consistent with CMS rules or regulations regarding ESRD
Seamless Care Organizations (ESCOs).

 

DaVita HealthCare Partners Inc.

Corporate Integrity Agreement

Page 19 of 45



--------------------------------------------------------------------------------

  G. Independent Monitor

1. Retention of the Independent Monitor. Within 60 days after the Effective
Date, DaVita shall retain the Independent Monitor (Monitor) selected by OIG
after consultation with DaVita. The Monitor may retain additional personnel,
including, but not limited to, independent consultants, if needed to help meet
the Monitor’s obligations under this CIA. DaVita shall provide OIG with a copy
of the agreement between DaVita and the Monitor, and any agreements between
DaVita or the Monitor and any consultants retained by the Monitor. OIG shall
have 10 business days to review and provide comment on the agreement(s) prior to
final execution.

The Monitor may confer and correspond with DaVita or OIG individually or
together. The Monitor and DaVita shall not negotiate or enter into another
financial relationship for at least 12 months after the date of OIG’s CIA
closure letter to DaVita.

2. Duties of the Monitor. The Monitor shall perform the tasks and reviews and
prepare the reports described in Appendix C of the CIA. The Monitor shall submit
all reports simultaneously to OIG and DaVita. The Monitor shall not share draft
reports with DaVita.

3. Retention of Records. The Monitor shall retain and make available to OIG,
upon request, all work papers, supporting documentation, correspondence, and
other documents related to the engagement of and work performed by the Monitor.

4. Resignation or Removal of the Monitor. The Monitor is not an agent of OIG.
However, the Monitor may be removed by OIG at OIG’s sole discretion. If the
Monitor resigns or is removed prior to the termination of the CIA, DaVita shall
retain, within 60 days after selection by OIG, another Monitor with the same
functions and authorities. If the Monitor resigns or is removed, all deadlines
under Sections III.F and V applicable to the Reporting Period during which the
resignation or removal occurs will be tolled until 60 days after OIG selects a
new Monitor or DaVita retains the new Monitor, whichever is earlier. No
penalties will be applied under Section X for days that are tolled as a result
of this Section III.G.4.

5. Validation Review. In the event OIG has reason to believe that: (a) the
Monitor’s work fails to conform to the requirements of this CIA, or (b) the
Monitor’s findings or review results are inaccurate, OIG may, at its sole
discretion, conduct its own review (Validation Review). DaVita shall pay for the
reasonable cost of any such review performed by OIG or any of its designated
agents. Any Validation Review of reports submitted as part of DaVita’s final
Annual Report shall be initiated no later than one year after DaVita’s final
submission (as described in Section II) is received by OIG.

 

DaVita HealthCare Partners Inc.

Corporate Integrity Agreement

Page 20 of 45



--------------------------------------------------------------------------------

Prior to initiating a Validation Review, OIG shall notify DaVita of its intent
to do so and provide a written explanation of why OIG believes such a review is
necessary. To resolve any concerns raised by OIG, DaVita may request a meeting
with OIG to discuss the matter, present any additional information, and/or
propose alternatives to the proposed Validation Review. DaVita agrees to provide
any additional information as may be requested by OIG under this Section III.G.5
in an expedited manner. OIG will attempt in good faith to resolve any issues
with DaVita prior to conducting a Validation Review. However, the final
determination as to whether or not to proceed with a Validation Review shall be
made at the sole discretion of OIG.

6. Responsibilities and Liabilities. Nothing in this Section III.G or Appendix C
to this CIA affects DaVita’s responsibilities or liabilities under any criminal,
civil, or administrative laws or regulations applicable to any Federal health
care program including, but not limited to, the Anti-Kickback Statute.

 

  H. Compliance Audits

1. DaVita Dialysis has established a compliance audit program consisting of four
components: annual audits, routine audits, email audits, and metric monitoring.
DaVita shall, at a minimum, maintain this compliance audit program for DaVita
Dialysis for the CIA Period at the same level of effort as allocated to the
compliance audit program in calendar year 2013.

2. DaVita shall ensure that OIG receives a list of annual, routine, and email
audits completed or scheduled to be completed by DaVita Dialysis during each
Reporting Period no later than 30 days prior to the end of the Reporting Period.

3. The compliance audit program shall not be performed under attorney-client
privilege.

 

  I. Risk Assessment and Mitigation Process

Within 90 days after the Effective Date, DaVita shall develop a standardized,
centralized process to allow DaVita Dialysis’s in-house or outside legal
counsel, compliance, and leaders of the relevant functions to: (1) identify and
assess the risks associated with DaVita Dialysis’s compliance with Federal
health care program requirements, the False Claims Act, and the Anti-Kickback
Statute; and (2) determine what steps, if any, DaVita Dialysis should take to
mitigate the identified risks. DaVita shall maintain the Risk Assessment and
Mitigation Process for the duration of the CIA.

 

DaVita HealthCare Partners Inc.

Corporate Integrity Agreement

Page 21 of 45



--------------------------------------------------------------------------------

  J. Compensation

1. Executive Financial Recoupment Program. DaVita shall establish no later than
December 31, 2014, and shall maintain throughout the CIA Period, a financial
recoupment program that puts at risk of forfeiture and recoupment an amount
equivalent to up to three years of annual performance pay (e.g., annual bonus,
incentives) for a Covered Executive who is discovered to have been involved in
any significant misconduct (Executive Financial Recoupment Program). This
financial recoupment program shall apply both to Covered Executives who are
current DaVita employees and to Covered Executives who are former DaVita
employees at the time of a Recoupment Determination. The specific terms and
conditions of the Executive Financial Recoupment Program are set forth in
Appendix D to this CIA. DaVita shall maintain an Executive Financial Recoupment
Program consistent with the terms of Appendix D for at least the duration of the
CIA, absent agreement otherwise by OIG.

2. Compliance Input on Executive Compensation. The Chief Compliance Officer
shall provide information to the Board Compensation Committee that evaluates
each Covered Executive’s performance, including, but not limited to, the Covered
Executive’s commitment to compliance, as demonstrated by modeling compliant
behavior, leading in a compliant manner, identifying risks and issues, resolving
risks and issues in a compliant manner, working with the Compliance Department
to address issues, and other compliance-related factors as appropriate. The
Board Compensation Committee shall document its decision regarding the
consideration given to the information for each Covered Executive in determining
annual compensation (e.g., salary, bonuses) and the rationale for its decision.
DaVita shall provide copies of the Board Compensation Committee’s documentation
of its decision and rationale to OIG upon request.

 

  K. Cooperation

Upon reasonable notice, DaVita shall cooperate with all OIG investigations and
understands that full cooperation includes: (1) prompt and truthful disclosures
to OIG of all matters relating to any Federal or state health care law
investigation, prosecution, or other enforcement action relating to the Covered
Conduct in the Settlement Agreement entered into between the United States and
DaVita contemporaneously with this CIA, including other matters involving
possible violations of Federal or state health care law by individuals or
entities in the dialysis industry and the medical practice of nephrology; and
(2) truthful testimony in any administrative hearing and/or court proceeding.
DaVita, upon reasonable notice, will make reasonable efforts to facilitate
access to, and encourage the cooperation of, its current and former directors,
officers, and employees for interviews and testimony, and will furnish to OIG,
upon reasonable request, all documents and records in its possession, custody,
or control relating to the Covered Conduct. Section III.K shall not require and
shall not be construed as a waiver of any applicable attorney-client or work
product privileges.

 

DaVita HealthCare Partners Inc.

Corporate Integrity Agreement

Page 22 of 45



--------------------------------------------------------------------------------

  L. Disclosure Program

DaVita has established and shall continue to maintain a Disclosure Program that
includes a mechanism (e.g., a toll-free compliance telephone line) to enable
individuals to disclose, to the Chief Compliance Officer or some other person
who is not in the disclosing individual’s chain of command, any identified
issues or questions associated with DaVita Dialysis’s policies, conduct,
practices, or procedures with respect to a Federal health care program believed
by the individual to be a potential violation of criminal, civil, or
administrative law. DaVita shall continue to appropriately publicize the
existence of the disclosure mechanism (e.g., via periodic e-mails to employees
or by posting the information in prominent common areas).

The Disclosure Program shall continue to emphasize a nonretribution,
nonretaliation policy, and shall continue to include a reporting mechanism for
anonymous communications for which appropriate confidentiality shall be
maintained. Upon receipt of a disclosure, the Chief Compliance Officer (or
designee) shall continue to gather all relevant information from the disclosing
individual. The Chief Compliance Officer (or designee) shall continue to make a
preliminary, good faith inquiry into the allegations set forth in every
disclosure to ensure that he or she has obtained all of the information
necessary to determine whether a further review should be conducted. For any
disclosure that is sufficiently specific so that it reasonably: (1) permits a
determination of the appropriateness of the alleged improper practice, and
(2) provides an opportunity for taking corrective action, DaVita shall continue
to conduct an internal review of the allegations set forth in the disclosure and
ensure that proper follow-up is conducted.

The Chief Compliance Officer (or designee) shall maintain a disclosure log for
DaVita Dialysis, which shall include a record and summary of each disclosure
received (whether anonymous or not), the status of the respective internal
reviews, and any corrective action taken in response to the internal reviews.

 

  M. Ineligible Persons

1. Definitions. For purposes of this CIA:

 

  a. an “Ineligible Person” shall include an individual or entity who:

 

  i. is currently excluded, debarred, suspended, or otherwise ineligible to
participate in the Federal health care programs or in Federal procurement or
nonprocurement programs; or

 

DaVita HealthCare Partners Inc.

Corporate Integrity Agreement

Page 23 of 45



--------------------------------------------------------------------------------

  ii. has been convicted of a criminal offense that falls within the scope of 42
U.S.C. § 1320a-7(a), but has not yet been excluded, debarred, suspended, or
otherwise declared ineligible.

 

  b. “Exclusion Lists” include:

 

  i. the HHS/OIG List of Excluded Individuals/Entities (LEIE) (available through
the Internet at http://www.oig.hhs.gov); and

 

  ii. the General Services Administration’s System for Award Management (SAM)
(available through the Internet at http://www.sam.gov).

2. Screening Requirements. DaVita shall continue to ensure that all prospective
and current Covered Persons are not Ineligible Persons, by continuing or
implementing the following screening requirements.

 

  a. DaVita shall screen all prospective Covered Persons against the Exclusion
Lists prior to engaging their services and, as part of the hiring or contracting
process, shall require such Covered Persons to disclose whether they are
Ineligible Persons.

 

  b. DaVita shall screen all Covered Persons against the Exclusion Lists within
90 days after the Effective Date and thereafter shall screen against the LEIE on
a monthly basis and screen against SAM on an annual basis.

 

  c. DaVita shall implement a policy requiring all Covered Persons to disclose
immediately any debarment, exclusion, suspension, or other event that makes that
person an Ineligible Person.

Nothing in Section III.M affects DaVita’s responsibility to refrain from (and
liability for) billing Federal health care programs for items or services
furnished, ordered, or prescribed by an excluded person. DaVita understands that
items or services furnished, ordered, or prescribed by excluded persons are not
payable by Federal health care programs and that DaVita may be liable for
overpayments and/or criminal, civil, and administrative sanctions for employing
or contracting with an excluded person regardless of whether DaVita meets the
requirements of Section III.M.

 

DaVita HealthCare Partners Inc.

Corporate Integrity Agreement

Page 24 of 45



--------------------------------------------------------------------------------

3. Removal Requirement. If DaVita has actual notice that a Covered Person has
become an Ineligible Person, DaVita shall remove such Covered Person from
responsibility for, or involvement with, DaVita’s business operations related to
the Federal health care programs and shall remove such Covered Person from any
position for which the Covered Person’s compensation or the items or services
furnished, ordered, or prescribed by the Covered Person are paid in whole or in
part, directly or indirectly, by Federal health care programs or otherwise with
Federal funds at least until such time as the Covered Person is reinstated into
participation in the Federal health care programs.

4. Pending Charges and Proposed Exclusions. If DaVita has actual notice that a
Covered Person is charged with a criminal offense that falls within the scope of
42 U.S.C. §§ 1320a-7(a), 1320a-7(b)(1)–(3), or is proposed for exclusion during
the Covered Person’s employment or contract term, DaVita shall take all
appropriate actions to ensure that the responsibilities of that Covered Person
have not and shall not adversely affect the quality of care rendered to any
beneficiary, patient, or resident, or any claims submitted to any Federal health
care program.

 

  N. Notification of Government Investigation or Legal Proceedings

Within 30 days after discovery, DaVita shall notify OIG, in writing, of any
ongoing investigation or legal proceeding known to DaVita conducted or brought
by a governmental entity or its agents in the United States involving an
allegation that DaVita has committed a crime or has engaged in fraudulent
activities. This notification shall include a description of the allegation, the
identity of the investigating or prosecuting agency, and the status of such
investigation or legal proceeding. DaVita shall also provide written notice to
OIG within 30 days after the resolution of the matter, and shall provide OIG
with a description of the findings and/or results of the investigation or
proceedings, if any.

 

  O. Repayment of Overpayments

1. Definition of Overpayments. For purposes of this CIA, an “Overpayment” shall
mean the amount of money DaVita Dialysis has received in excess of the amount
due and payable under any Federal health care program requirements.

2. Repayment of Overpayments.

 

  a.

If, at any time, DaVita Dialysis identifies any Overpayment, DaVita Dialysis
shall repay the Overpayment to the appropriate payor (e.g., Medicare contractor)
within 60 days

 

DaVita HealthCare Partners Inc.

Corporate Integrity Agreement

Page 25 of 45



--------------------------------------------------------------------------------

  after identification of the Overpayment and take remedial steps within 90 days
after identification (or such additional time as may be agreed to by the payor)
to correct the problem, including preventing the underlying problem and the
Overpayment from recurring. If the Overpayment is not yet quantified, within 30
days after identification, DaVita Dialysis shall notify the payor of its efforts
to quantify the Overpayment amount along with a schedule of when such work is
expected to be completed. Notification and repayment to the payor shall be done
in accordance with the payor’s policies.

 

  b. Notwithstanding the above, notification and repayment of any Overpayment
amount that routinely is reconciled or adjusted pursuant to policies and
procedures established by the payor should be handled in accordance with such
policies and procedures.

 

  P. Reportable Events

1. Definition of Reportable Event. For purposes of this CIA, a “Reportable
Event” means anything that involves:

 

  a. a substantial Overpayment to DaVita Dialysis;

 

  b. a matter involving DaVita Dialysis that a reasonable person would consider
a probable violation of criminal, civil, or administrative laws applicable to
any Federal health care program for which penalties or exclusion may be
authorized;

 

  c. DaVita Dialysis’s employment of or contracting with a Covered Person who is
an Ineligible Person as defined by Section III.M.1.a; or

 

  d. the filing of a bankruptcy petition by DaVita.

A Reportable Event may be the result of an isolated event or a series of
occurrences.

2. Reporting of Reportable Events. If DaVita determines (after a reasonable
opportunity to conduct an appropriate review or investigation of the
allegations) through any means that there is a Reportable Event, DaVita shall
notify OIG, in writing, within 30 days after making the determination that the
Reportable Event exists.

 

DaVita HealthCare Partners Inc.

Corporate Integrity Agreement

Page 26 of 45



--------------------------------------------------------------------------------

DaVita Dialysis shall not be required to report as a Reportable Event a matter
that is the subject of an ongoing investigation or legal proceeding by a
government entity or agent previously disclosed under Section III.N, above.

3. Reportable Events under Section III.P.1.a. For Reportable Events under
Section III.P.1.a, DaVita’s report to OIG shall be made within 30 days of the
identification of the Overpayment and shall include:

 

  a. a description of the steps taken by DaVita Dialysis to identify and
quantify the Overpayment;

 

  b. a complete description of the Reportable Event, including the relevant
facts, persons involved, and legal and Federal health care program authorities
implicated;

 

  c. a description of DaVita Dialysis’s actions taken to correct the Reportable
Event; and

 

  d. any further steps DaVita Dialysis plans to take to address the Reportable
Event and prevent it from recurring.

Within 60 days of identification of the Overpayment, DaVita shall provide OIG
with a copy of the notification and repayment (if quantified) to the payor
required by Section III.O.2.

4. Reportable Events under Section III.P.1.b and c. For Reportable Events under
Section III.P.1.b and III.P.1.c, DaVita’s report to OIG shall include:

 

  a. a complete description of the Reportable Event, including the relevant
facts, persons involved, and legal and Federal health care program authorities
implicated;

 

  b. a description of DaVita Dialysis’s actions taken to correct the Reportable
Event;

 

  c. any further steps DaVita Dialysis plans to take to address the Reportable
Event and prevent it from recurring; and

 

  d. if the Reportable Event has resulted in an Overpayment, a description of
the steps taken by DaVita Dialysis to identify and quantify the Overpayment.

 

DaVita HealthCare Partners Inc.

Corporate Integrity Agreement

Page 27 of 45



--------------------------------------------------------------------------------

5. Reportable Events under Section III.P.1.d. For Reportable Events under
Section III.P.1.d, DaVita’s report to OIG shall include documentation of the
bankruptcy filing and a description of any Federal health care program
authorities implicated.

 

IV. SUCCESSOR LIABILITY; CHANGES TO BUSINESS UNITS OR LOCATIONS

 

  A. Sale of Business, Business Unit, or Location

In the event that, after the Effective Date, DaVita proposes to sell any or all
of its DaVita Dialysis business, business units, or locations (whether through a
sale of assets, sale of stock, or other type of transaction) that are subject to
this CIA, DaVita shall notify OIG of the proposed sale at least 30 days prior to
the sale of the DaVita Dialysis business, business unit, or location. This
notification shall include a description of the DaVita Dialysis business,
business unit, or location to be sold, a brief description of the terms of the
sale, and the name and contact information of the prospective purchaser. This
CIA shall be binding on the purchaser of the DaVita Dialysis business, business
unit, or location, unless otherwise determined and agreed to in writing by OIG.

 

  B. Change or Closure of Business, Business Unit, or Location

In the event that, after the Effective Date, DaVita changes locations or closes
a DaVita Dialysis business, business unit, or location related to the furnishing
of items or services that may be reimbursed by Federal health care programs,
DaVita shall notify OIG of this fact as soon as possible, but no later than
within 30 days after the date of change or closure of the DaVita Dialysis
business, business unit, or location.

 

  C. Purchase or Establishment of New Business, Business Unit, or Location

In the event that, after the Effective Date, DaVita purchases or establishes a
new DaVita Dialysis business, business unit, or location related to the
furnishing of items or services that may be reimbursed by Federal health care
programs, DaVita shall notify OIG at least 30 days prior to such purchase or the
operation of the new DaVita Dialysis business, business unit, or location. This
notification shall include the address of the new DaVita Dialysis business,
business unit, or location; phone number; fax number; the location’s Medicare
and state Medicaid program provider number and/or supplier number(s); and the
name and address of each Medicare and state Medicaid program contractor to which
DaVita Dialysis currently submits claims. Each new DaVita Dialysis business,
business unit, or location and all Covered Persons at each new DaVita Dialysis
business, business unit, or location shall be subject to the applicable
requirements of this CIA, unless otherwise agreed to in writing by OIG.

 

DaVita HealthCare Partners Inc.

Corporate Integrity Agreement

Page 28 of 45



--------------------------------------------------------------------------------

V. IMPLEMENTATION, QUARTERLY RESPONSE, AND ANNUAL REPORTS

 

  A. Implementation Report

Within 120 days after the Effective Date, DaVita shall submit a written report
to OIG summarizing the status of its implementation of the requirements of this
CIA (Implementation Report). The Implementation Report shall, at a minimum,
include:

1. the name, address, phone number, and position description of the Chief
Compliance Officer required by Section III.A.1, and a summary of other
noncompliance job responsibilities the Chief Compliance Officer may have;

2. the names and positions of the members of the Management Compliance Committee
required by Section III.A.2;

3. the names of the Board members who are responsible for satisfying the Board
of Directors compliance obligations described in Section III.A.3;

4. a copy of DaVita Dialysis’s Code of Conduct required by Section III.B.1;

5. the number of individuals required to complete the Code of Conduct
certification required by Section III.B.1, the percentage of individuals who
have completed such certification, and an explanation of any exceptions (the
documentation supporting this information shall be made available to OIG upon
request);

6. copies of all Policies and Procedures required by Section III.B.2;

7. the following information regarding each type of training required by Section
III.C:

 

  a. a description of such training, including a summary of the topics covered,
the length of sessions, and a schedule of training sessions;

 

  b. the number of individuals required to be trained, percentage of individuals
actually trained, and an explanation of any exceptions.

A copy of all training materials and the documentation supporting this
information shall be made available to OIG upon request.

 

DaVita HealthCare Partners Inc.

Corporate Integrity Agreement

Page 29 of 45



--------------------------------------------------------------------------------

8. a description of: (a) the Selection Process and Selection Criteria required
by Section III.D.1; (b) the Valuation Methodologies required by Section III.D.2;
(c) the Focus Arrangements Tracking System required by Section III.D.3.a;
(d) the internal review and approval process required by Section III.D.3.f; and
(e) the tracking and monitoring procedures and other Focus Arrangements
Procedures required by Section III.D.3;

9. a copy of the Notices required by Section III.E and a list of the Joint
Venture Partners and Medical Directors to whom each Notice was sent;

10. a copy of the engagement letter with the Monitor that DaVita is required to
retain by Section III.G;

11. a description of the Disclosure Program required by Section III.L;

12. a description of the process by which DaVita fulfills the requirements of
Section III.M regarding Ineligible Persons;

13. a list of all of DaVita Dialysis’s offices and joint venture dialysis
clinics (including locations and mailing addresses); the corresponding name
under which each joint venture dialysis clinic is doing business; the
corresponding phone numbers and fax numbers; each joint venture clinic’s
Medicare and state Medicaid program provider number(s) and/or supplier
number(s); and the name and address of each Medicare and state Medicaid program
contractor to which DaVita Dialysis currently submits claims;

14. a description of DaVita’s corporate structure, including identification of
any parent and sister companies, subsidiaries, and their respective lines of
business;

15. a description of DaVita’s Executive Financial Recoupment Program implemented
pursuant to Section III.J.1; and

16. the certifications required by Section V.D.

 

  B. Quarterly Response Reports

Within 30 days after receipt of the Monitor’s Quarterly Reports, DaVita shall
submit its Quarterly Response Report to OIG and the Monitor containing:

1. its response to the Monitor’s findings and recommendations;

2. its corrective action plans; and

3. the certifications required by Section V.D.

 

DaVita HealthCare Partners Inc.

Corporate Integrity Agreement

Page 30 of 45



--------------------------------------------------------------------------------

  C. Annual Reports

DaVita shall submit to OIG annually a report with respect to the status of, and
findings regarding, DaVita Dialysis’s compliance activities for each of the five
Reporting Periods (Annual Report). Each Annual Report shall include, at a
minimum:

1. any change in the identity, position description, or other noncompliance job
responsibilities of the Chief Compliance Officer; any change in the membership
of the Management Compliance Committee described in Section III.A; and any
change in the leadership or composition of the Board Compliance Committee;

2. the dates of each report made by the Chief Compliance Officer to the Board
(written documentation of such reports shall be made available upon request);

3. the Board resolution required by Section III.A.3;

4. a summary of any changes or amendments to DaVita Dialysis’s Code of Conduct
required by Section III.B.1 and the reason for such changes, along with a copy
of the revised Code of Conduct;

5. the number of individuals required to complete the Code of Conduct
certification required by Section III.B.1, the percentage of individuals who
have completed such certification, and an explanation of any exceptions (the
documentation supporting this information shall be made available to OIG upon
request);

6. copies of the Policies and Procedures required by Section III.B.2, and a
summary of the reasons for any significant changes or amendments. DaVita shall
provide a “redlined” copy of any revised Policy or Procedure at OIG’s request;

7. the following information regarding each type of training required by Section
III.C:

 

  a. a copy of all training materials, the length of the training sessions, and
a schedule of training sessions; and

 

  b. the number of individuals required to complete the initial and annual
training, the percentage of individuals who actually completed the initial and
annual training, and an explanation of any exceptions.

 

DaVita HealthCare Partners Inc.

Corporate Integrity Agreement

Page 31 of 45



--------------------------------------------------------------------------------

The documentation to support this information shall be made available to OIG
upon request.

8. a description of: (a) any changes to the Focus Arrangements Tracking System
required by Section III.D.3.a; (b) any changes to the internal review and
approval process required by Section III.D.3.f; and (c) any changes to the
tracking and monitoring procedures and other Focus Arrangements Procedures
required by Section III.D.3;

9. a copy of documents related to the Selection Process and Selection Criteria
required by Section III.D.1 and, in each of the third through fifth Reporting
Periods, an explanation of any modifications or changes to, or deviations from,
the Selection Process or Selection Criteria made during the applicable Reporting
Period;

10. DaVita Dialysis’s response to the reports prepared pursuant to Section H of
Appendix C to the CIA, along with corrective action plan(s) related to any
issues raised by the reports;

11. a summary of Reportable Events (as defined in Section III.P) identified
during the Reporting Period and the status of any corrective action relating to
all such Reportable Events;

12. a report of the aggregate Overpayments that DaVita Dialysis has returned to
the Federal health care programs. Overpayment amounts shall be broken down into
the following categories: inpatient Medicare, outpatient Medicare, Medicaid
(report each applicable state separately, if applicable), and other Federal
health care programs. Overpayment amounts that are routinely reconciled or
adjusted pursuant to policies and procedures established by the payor do not
need to be included in this aggregate Overpayment report;

13. a summary of the disclosures in the disclosure log required by Section III.L
that: (a) relate to Federal health care programs, or (b) involve allegations of
conduct that may involve illegal remunerations in violation of the Anti-Kickback
Statute (the complete disclosure log shall be made available to OIG upon
request);

14. any changes to the process by which DaVita fulfills the requirements of
Section III.M regarding Ineligible Persons;

15. a summary describing any ongoing investigation or legal proceeding required
to have been reported pursuant to Section III.N. The summary shall include a
description of the allegation, the identity of the investigating or prosecuting
agency, and the status of such investigation or legal proceeding;

 

DaVita HealthCare Partners Inc.

Corporate Integrity Agreement

Page 32 of 45



--------------------------------------------------------------------------------

16. a description of all changes to the most recently provided list of DaVita
Dialysis’s locations (including addresses) as required by Section V.A.13; the
corresponding name under which each location is doing business; the
corresponding phone numbers and fax numbers; each location’s Medicare and state
Medicaid program provider number(s) and/or supplier number(s); and the name and
address of each Medicare and state Medicaid program contractor to which DaVita
currently submits claims;

17. a description of any changes to DaVita’s Executive Financial Recoupment
Program;

18. a copy of the annual report to the Board concerning DaVita’s Executive
Financial Recoupment Program, as required by Appendix D; and

19. the certifications required by Section V.D.

The third and subsequent Annual Reports shall also include:

20. the Compliance Program Review Report; and

21. a summary and description of any and all current and prior engagements and
agreements between DaVita and the Compliance Advisor, if different from what was
submitted under Section A of Appendix A to the CIA.

The first Annual Report shall be received by OIG no later than 90 days after the
end of the first Reporting Period. Subsequent Annual Reports shall be received
by OIG no later than the anniversary date of the due date of the first Annual
Report.

 

  D. Certifications

1. Certifying Executives. In each Annual Report, DaVita shall include the
certifications of Certifying Executives as required by Section III.A.4.

2. Compliance Officer and Chief Executive Officers. The Implementation Report
and each Quarterly Response and Annual Report shall include certifications by
the Chief Compliance Officer, Chief Executive Officer of DaVita Dialysis, and
Chief Executive Officer of DaVita that:

 

  a. to the best of his or her knowledge, except as otherwise described in the
report, DaVita is in compliance with all of the requirements of this CIA;

 

DaVita HealthCare Partners Inc.

Corporate Integrity Agreement

Page 33 of 45



--------------------------------------------------------------------------------

  b. to the best of his or her knowledge, DaVita has implemented procedures
reasonably designed to ensure that all Focus Arrangements do not violate the
Anti-Kickback Statute, including the Focus Arrangements Procedures required in
Section III.D of the CIA;

 

  c. to the best of his or her knowledge, DaVita has fulfilled the requirements
for new and renewed Focus Arrangements under Section III.D.4 of the CIA; and

 

  d. he or she has reviewed the report and has made reasonable inquiry regarding
its content and believes that the information in the report is accurate and
truthful.

3. Chief Financial Officer. The first Annual Report shall include a
certification by the Chief Financial Officer that, to the best of his or her
knowledge, DaVita has complied with its obligations under the Settlement
Agreement: (a) not to resubmit to any Federal health care program payors any
previously denied claims related to the Covered Conduct addressed in the
Settlement Agreement, and not to appeal any such denials of claims; (b) not to
charge to or otherwise seek payment from federal or state payors for unallowable
costs (as defined in the Settlement Agreement); and (c) to identify and adjust
any past charges or claims for unallowable costs.

 

  E. Designation of Information

DaVita shall clearly identify any portions of its submissions that it believes
are trade secrets, or information that is commercial or financial and privileged
or confidential, and therefore potentially exempt from disclosure under the
Freedom of Information Act (FOIA), 5 U.S.C. § 552. DaVita shall refrain from
identifying any information as exempt from disclosure if that information does
not meet the criteria for exemption from disclosure under FOIA.

 

DaVita HealthCare Partners Inc.

Corporate Integrity Agreement

Page 34 of 45



--------------------------------------------------------------------------------

VI. NOTIFICATIONS AND SUBMISSION OF REPORTS

Unless otherwise stated in writing after the Effective Date, all notifications
and reports required under this CIA shall be submitted to the following
entities:

 

OIG:    Administrative and Civil Remedies Branch    Office of Counsel to the
Inspector General    Office of Inspector General    U.S. Department of Health
and Human Services    Cohen Building, Room 5527    330 Independence Avenue, SW
   Washington, DC 20201    Telephone: 202.619.2078    Facsimile: 202.205.0604
DaVita:    Jeanine Jiganti    Chief Compliance Officer    DaVita HealthCare
Partners Inc.    2000 16th Street    Denver, CO 80202    Telephone: 303.876.7401
   Facsimile: 877.873.8029

Unless otherwise specified, all notifications and reports required by this CIA
may be made by certified mail, overnight mail, hand delivery, or other means,
provided that there is proof that such notification was received. For purposes
of this requirement, internal facsimile confirmation sheets do not constitute
proof of receipt. Upon request by OIG, DaVita may be required to provide OIG
with an electronic copy of each notification or report required by this CIA in
searchable portable document format (pdf), in addition to a paper copy.

 

VII. OIG INSPECTION, AUDIT, AND REVIEW RIGHTS

In addition to any other rights OIG may have by statute, regulation, or
contract, OIG or its duly authorized representative(s) may examine and/or
request copies of DaVita’s books, records, and other documents and supporting
materials and/or conduct on-site reviews of DaVita’s headquarters and any of
DaVita Dialysis’s locations for the purpose of verifying and evaluating:
(a) DaVita’s compliance with the terms of this CIA; and (b) DaVita Dialysis’s
compliance with the requirements of the Federal health care programs. The
documentation described above shall be made available by DaVita to OIG or its
duly authorized representative(s) at all reasonable times for inspection, audit,
and/or reproduction. Furthermore, for purposes of this provision, OIG or its
duly authorized representative(s) may interview any of DaVita’s Covered Persons
who

 

DaVita HealthCare Partners Inc.

Corporate Integrity Agreement

Page 35 of 45



--------------------------------------------------------------------------------

consent to be interviewed at the individual’s place of business during normal
business hours or at such other place and time as may be mutually agreed upon
between the individual and OIG. DaVita shall assist OIG or its duly authorized
representative(s) in contacting and arranging interviews with such individuals
upon OIG’s request. DaVita’s Covered Persons may elect to be interviewed with or
without a representative of DaVita present.

 

VIII. DOCUMENT AND RECORD RETENTION

DaVita shall maintain for inspection all documents and records relating to
DaVita Dialysis’s reimbursement from the Federal health care programs and to
DaVita’s compliance with this CIA for six years (or longer if otherwise required
by law) from the Effective Date.

 

IX. DISCLOSURES

Consistent with HHS’s FOIA procedures, set forth in 45 C.F.R. Part 5, OIG shall
make a reasonable effort to notify DaVita prior to any release by OIG of
information submitted by DaVita pursuant to its obligations under this CIA and
identified upon submission by DaVita as trade secrets, or information that is
commercial or financial and privileged or confidential, under the FOIA rules.
With respect to such releases, DaVita shall have the rights set forth at 45
C.F.R. § 5.65(d).

 

X. BREACH AND DEFAULT PROVISIONS

DaVita is expected to fully and timely comply with all of its CIA obligations.

 

  A. Stipulated Penalties for Failure to Comply with Certain Obligations

As a contractual remedy, DaVita and OIG hereby agree that failure to comply with
certain obligations as set forth in this CIA may lead to the imposition of the
following monetary penalties (hereinafter referred to as “Stipulated Penalties”)
in accordance with the following provisions.

1. A Stipulated Penalty of $2,500 (which shall begin to accrue on the day after
the date the obligation became due) for each day DaVita fails to establish and
implement any of the following obligations as described in Sections III and IV:

 

  a. a Chief Compliance Officer;

 

  b. a Management Compliance Committee;

 

  c. the Board of Directors compliance obligations;

 

DaVita HealthCare Partners Inc.

Corporate Integrity Agreement

Page 36 of 45



--------------------------------------------------------------------------------

  d. a written Code of Conduct;

 

  e. written Policies and Procedures;

 

  f. the training of Covered Persons, Arrangements Covered Persons, and Board
Members;

 

  g. the Selection Process and Selection Criteria, Valuation Methodologies,
Focus Arrangements Procedures, and/or Focus Arrangements Requirements described
in Section III.D;

 

  h. the Notice to Joint Venture Partners and Medical Directors;

 

  i. the unwinding of the Subject Joint Venture Clinics, except to the extent
covered by a Monitor’s certification as described in Section III.F.3;

 

  j. the Executive Financial Recoupment Program;

 

  k. the Compliance Input on Executive Compensation;

 

  l. a Disclosure Program;

 

  m. Ineligible Persons screening and removal requirements;

 

  n. notification of government investigations or legal proceedings in the
United States;

 

  o. repayment by DaVita Dialysis of Overpayments;

 

  p. reporting of Reportable Events; and

 

  q. disclosure of changes to business units or locations.

2. A Stipulated Penalty of $2,500 (which shall begin to accrue on the day after
the date the obligation became due) for each day DaVita fails to engage and use
a Compliance Advisor, as required in Section III.A.3 and Appendix A.

3. A Stipulated Penalty of $2,500 (which shall begin to accrue on the day after
the date the obligation became due) for each day DaVita fails to engage and use
an Independent Monitor, as required in Section III.G and Appendix C.

 

DaVita HealthCare Partners Inc.

Corporate Integrity Agreement

Page 37 of 45



--------------------------------------------------------------------------------

4. A Stipulated Penalty of $2,500 (which shall begin to accrue on the day after
the date the obligation became due) for each day DaVita fails to submit the
Implementation Report or any Quarterly Response Reports or Annual Reports to OIG
in accordance with the requirements of Section V by the deadlines for
submission.

5. A Stipulated Penalty of $2,500 (which shall begin to accrue on the day after
the date the obligation became due) for each day DaVita fails to submit a
Compliance Program Review Report in accordance with the requirements of Section
III.A.3 and Appendix A.

6. A Stipulated Penalty of $2,500 (which shall begin to accrue on the day after
the date the obligation became due) for each day the Independent Monitor fails
to submit a Quarterly or Annual Report in accordance with the requirements of
Section III.G and Appendix C.

7. A Stipulated Penalty of $1,500 for each day DaVita fails to grant access as
required in Section VII. (This Stipulated Penalty shall begin to accrue on the
date DaVita fails to grant access.)

8. A Stipulated Penalty of $50,000 for each false certification submitted by or
on behalf of DaVita as part of its Implementation Report, Quarterly Response
Report, Annual Report, additional documentation to a report (as requested by the
OIG), or otherwise required by this CIA.

9. A Stipulated Penalty of $1,000 for each day DaVita fails to comply fully and
adequately with any obligation of this CIA. OIG shall provide notice to DaVita
stating the specific grounds for its determination that DaVita has failed to
comply fully and adequately with the CIA obligation(s) at issue and steps DaVita
shall take to comply with the CIA. (This Stipulated Penalty shall begin to
accrue 10 days after DaVita receives this notice from OIG of the failure to
comply.) A Stipulated Penalty as described in this Subsection shall not be
demanded for any violation for which OIG has sought a Stipulated Penalty under
Subsections 1–8 of this Section.

 

  B. Timely Written Requests for Extensions

DaVita may, in advance of the due date, submit a timely written request for an
extension of time to perform any act or file any notification or report required
by this CIA. Notwithstanding any other provision in this Section, if OIG grants
the timely written request with respect to an act, notification, or report,
Stipulated Penalties for failure to perform the act or file the notification or
report shall not begin to accrue until one day after DaVita fails to meet the
revised deadline set by OIG. Notwithstanding any other provision in this
Section, if OIG denies such a timely written request, Stipulated

 

DaVita HealthCare Partners Inc.

Corporate Integrity Agreement

Page 38 of 45



--------------------------------------------------------------------------------

Penalties for failure to perform the act or file the notification or report
shall not begin to accrue until three days after DaVita receives OIG’s written
denial of such request or the original due date, whichever is later. A “timely
written request” is defined as a request in writing received by OIG at least
five days prior to the date by which any act is due to be performed or any
notification or report is due to be filed.

 

  C. Payment of Stipulated Penalties

1. Demand Letter. Upon a finding that DaVita has failed to comply with any of
the obligations described in Section X.A and after determining that Stipulated
Penalties are appropriate, OIG shall notify DaVita of: (a) DaVita’s failure to
comply; and (b) OIG’s exercise of its contractual right to demand payment of the
Stipulated Penalties. (This notification shall be referred to as the “Demand
Letter.”)

2. Response to Demand Letter. Within 10 days after the receipt of the Demand
Letter, DaVita shall either: (a) cure the breach to OIG’s satisfaction and pay
the applicable Stipulated Penalties; or (b) request a hearing before an HHS
administrative law judge (ALJ) to dispute OIG’s determination of noncompliance,
pursuant to the agreed upon provisions set forth below in Section X.E. In the
event DaVita elects to request an ALJ hearing, the Stipulated Penalties shall
continue to accrue until DaVita cures, to OIG’s satisfaction, the alleged breach
in dispute. Failure to respond to the Demand Letter in one of these two manners
within the allowed time period shall be considered a material breach of this CIA
and shall be grounds for exclusion under Section X.D.

3. Form of Payment. Payment of the Stipulated Penalties shall be made by
electronic funds transfer to an account specified by OIG in the Demand Letter.

4. Independence from Material Breach Determination. Except as set forth in
Section X.D.1.c, these provisions for payment of Stipulated Penalties shall not
affect or otherwise set a standard for OIG’s decision that DaVita has materially
breached this CIA, which decision shall be made at OIG’s discretion and shall be
governed by the provisions in Section X.D, below.

 

  D. Exclusion for Material Breach of this CIA

1. Definition of Material Breach. A material breach of this CIA means:

 

  a. a failure by DaVita to report a Reportable Event, take corrective action,
and make the appropriate refunds, as required in Section III.P;

 

DaVita HealthCare Partners Inc.

Corporate Integrity Agreement

Page 39 of 45



--------------------------------------------------------------------------------

  b. repeated or flagrant violations of the obligations under this CIA,
including, but not limited to, the obligations addressed in Section X.A;

 

  c. a failure to respond to a Demand Letter concerning the payment of
Stipulated Penalties in accordance with Section X.C;

 

  d. a failure to engage and use a Compliance Advisor in accordance with Section
III.A.3 and Appendix A; or

 

  e. a failure to engage and use an Independent Monitor in accordance with
Section III.G and Appendix C.

2. Notice of Material Breach and Intent to Exclude. The parties agree that a
material breach of this CIA by DaVita constitutes an independent basis for
DaVita’s exclusion from participation in the Federal health care programs. Upon
a determination by OIG that DaVita has materially breached this CIA and that
exclusion is the appropriate remedy, OIG shall notify DaVita of: (a) DaVita’s
material breach, and (b) OIG’s intent to exercise its contractual right to
impose exclusion. (This notification shall be referred to as the “Notice of
Material Breach and Intent to Exclude.”)

3. Opportunity to Cure. DaVita shall have 30 days from the date of receipt of
the Notice of Material Breach and Intent to Exclude to demonstrate to OIG’s
satisfaction that:

 

  a. DaVita is in compliance with the obligations of the CIA cited by OIG as
being the basis for the material breach;

 

  b. the alleged material breach has been cured; or

 

  c. the alleged material breach cannot be cured within the 30-day period, but
that: (i) DaVita has begun to take action to cure the material breach,
(ii) DaVita is pursuing such action with due diligence, and (iii) DaVita has
provided to OIG a reasonable timetable for curing the material breach.

4. Exclusion Letter. If, at the conclusion of the 30-day period, DaVita fails to
satisfy the requirements of Section X.D.3, OIG may exclude DaVita from
participation in the Federal health care programs. OIG shall notify DaVita in
writing of its determination to exclude DaVita. (This letter shall be referred
to as the “Exclusion Letter.”) Subject to the Dispute Resolution provisions in
Section X.E, below, the exclusion shall go into effect 30 days after the date of
DaVita’s receipt of the Exclusion

 

DaVita HealthCare Partners Inc.

Corporate Integrity Agreement

Page 40 of 45



--------------------------------------------------------------------------------

Letter. The exclusion shall have national effect. Reinstatement to program
participation is not automatic. After the end of the period of exclusion, DaVita
may apply for reinstatement by submitting a written request for reinstatement in
accordance with the provisions at 42 C.F.R. §§ 1001.3001–.3004.

 

  E. Dispute Resolution

1. Review Rights. Upon OIG’s delivery to DaVita of its Demand Letter or of its
Exclusion Letter, and as an agreed-upon contractual remedy for the resolution of
disputes arising under this CIA, DaVita shall be afforded certain review rights
comparable to the ones that are provided in 42 U.S.C. § 1320a-7(f) and 42 C.F.R.
Part 1005 as if they applied to the Stipulated Penalties or exclusion sought
pursuant to this CIA. Specifically, OIG’s determination to demand payment of
Stipulated Penalties or to seek exclusion shall be subject to review by an HHS
ALJ and, in the event of an appeal, the HHS Departmental Appeals Board (DAB), in
a manner consistent with the provisions in 42 C.F.R. § 1005.2–1005.21.
Notwithstanding the language in 42 C.F.R. § 1005.2(c), the request for a hearing
involving Stipulated Penalties shall be made within 10 days after receipt of the
Demand Letter and the request for a hearing involving exclusion shall be made
within 25 days after receipt of the Exclusion Letter.

2. Stipulated Penalties Review. Notwithstanding any provision of Title 42 of the
United States Code or Title 42 of the Code of Federal Regulations, the only
issues in a proceeding for Stipulated Penalties under this CIA shall be:
(a) whether DaVita was in full and timely compliance with the obligations of
this CIA for which OIG demands payment; and (b) the period of noncompliance.
DaVita shall have the burden of proving its full and timely compliance and the
steps taken to cure the noncompliance, if any. OIG shall not have the right to
appeal to the DAB an adverse ALJ decision related to Stipulated Penalties. If
the ALJ agrees with OIG with regard to a finding of a breach of this CIA and
orders DaVita to pay Stipulated Penalties, such Stipulated Penalties shall
become due and payable 20 days after the ALJ issues such a decision unless
DaVita requests review of the ALJ decision by the DAB. If the ALJ decision is
properly appealed to the DAB and the DAB upholds the determination of OIG, the
Stipulated Penalties shall become due and payable 20 days after the DAB issues
its decision.

3. Exclusion Review. Notwithstanding any provision of Title 42 of the United
States Code or Title 42 of the Code of Federal Regulations, the only issues in a
proceeding for exclusion based on a material breach of this CIA shall be:

 

  a. whether DaVita was in material breach of this CIA;

 

  b. whether such breach was continuing on the date of the Exclusion Letter; and

 

DaVita HealthCare Partners Inc.

Corporate Integrity Agreement

Page 41 of 45



--------------------------------------------------------------------------------

  c. whether the alleged material breach could not have been cured within the
30-day period, but that: (i) DaVita had begun to take action to cure the
material breach within that period; (ii) DaVita has pursued and is pursuing such
action with due diligence; and (iii) DaVita provided to OIG within that period a
reasonable timetable for curing the material breach and DaVita has followed the
timetable.

For purposes of the exclusion herein, exclusion shall take effect only after an
ALJ decision favorable to OIG, or, if the ALJ rules for DaVita, only after a DAB
decision in favor of OIG. DaVita’s election of its contractual right to appeal
to the DAB shall not abrogate OIG’s authority to exclude DaVita upon the
issuance of an ALJ’s decision in favor of OIG. If the ALJ sustains the
determination of OIG and determines that exclusion is authorized, such exclusion
shall take effect 20 days after the ALJ issues such a decision, notwithstanding
that DaVita may request review of the ALJ decision by the DAB. If the DAB finds
in favor of OIG after an ALJ decision adverse to OIG, the exclusion shall take
effect 20 days after the DAB decision. DaVita shall waive its right to any
notice of such an exclusion if a decision upholding the exclusion is rendered by
the ALJ or DAB. If the DAB finds in favor of DaVita, DaVita shall be reinstated
effective on the date of the original exclusion.

4. Finality of Decision. The review by an ALJ or DAB provided for above shall
not be considered to be an appeal right arising under any statutes or
regulations. Consequently, the parties to this CIA agree that the DAB’s decision
(or the ALJ’s decision if not appealed) shall be considered final for all
purposes under this CIA.

 

XI. EFFECTIVE AND BINDING AGREEMENT

DaVita and OIG agree as follows:

A. This CIA shall become final and binding on the date the final signature is
obtained on the CIA.

B. This CIA constitutes the complete agreement between the parties and may not
be amended except by written consent of the parties to this CIA.

C. OIG may agree to a suspension of DaVita’s obligations under this CIA based on
a certification by DaVita that it is no longer providing health care items or
services that will be billed to any Federal health care program and that it does
not have any ownership or control interest, as defined in 42 U.S.C. § 1320a-3,
in any entity that bills any Federal health care program. If DaVita is relieved
of its CIA obligations, DaVita will be required to notify OIG in writing at
least 30 days in advance if DaVita plans to resume providing health care items
or services that are billed to any Federal

 

DaVita HealthCare Partners Inc.

Corporate Integrity Agreement

Page 42 of 45



--------------------------------------------------------------------------------

health care program or to obtain an ownership or control interest in any entity
that bills any Federal health care program. At such time, OIG shall evaluate
whether the CIA will be reactivated or modified.

D. The undersigned DaVita signatories represent and warrant that they are
authorized to execute this CIA. The undersigned OIG signatories represent that
they are signing this CIA in their official capacities and that they are
authorized to execute this CIA.

E. This CIA may be executed in counterparts, each of which constitutes an
original and all of which constitute one and the same CIA. Facsimiles of
signatures shall constitute acceptable, binding signatures for purposes of this
CIA.

 

DaVita HealthCare Partners Inc.

Corporate Integrity Agreement

Page 43 of 45



--------------------------------------------------------------------------------

ON BEHALF OF DAVITA

 

/s/ Jeanine Jiganti

   

10/21/14

JEANINE JIGANTI     DATE Chief Compliance Officer     DaVita HealthCare Partners
Inc.    

/s/ Kim Rivera

   

10/21/14

KIM RIVERA     DATE Chief Legal Officer     DaVita HealthCare Partners Inc.    

/s/ Paul E. Kalb

   

10/22/14

PAUL E. KALB, M.D.     DATE Partner, Sidley Austin LLP    

/s/ Jaime L.M. Jones

   

10/22/14

JAIME L.M. JONES     DATE Partner, Sidley Austin LLP    

 

DaVita HealthCare Partners Inc.

Corporate Integrity Agreement

Page 44 of 45



--------------------------------------------------------------------------------

ON BEHALF OF THE OFFICE OF INSPECTOR GENERAL

OF THE DEPARTMENT OF HEALTH AND HUMAN SERVICES

 

 

   

10/22/14

ROBERT K. DECONTI     DATE Assistant Inspector General for Legal Affairs    
Office of Inspector General     U.S. Department of Health and Human Services    

 

   

10/22/14

LAURA E. ELLIS     DATE Senior Counsel    

 

   

10/22/14

KAITLYN L. DUNN     DATE Associate Counsel    

 

DaVita HealthCare Partners Inc.

Corporate Integrity Agreement

Page 45 of 45



--------------------------------------------------------------------------------

APPENDIX A

COMPLIANCE ADVISOR

This Appendix contains the requirements relating to the Compliance Advisor
required by Section III.A.3 of the CIA.

A.        Compliance Advisor Engagement

1.        The Board Compliance Committee shall engage an independent individual
or entity (Compliance Advisor) that possesses the qualifications set forth in
Section B, below, to perform the Compliance Program Review. The Compliance
Advisor shall conduct the review in a professionally independent and objective
fashion, as set forth in Section D. Within 15 days after engaging the Compliance
Advisor, the Board Compliance Committee shall provide OIG with: (a) the
identity, address, and phone number of the Compliance Advisor; (b) a copy of the
engagement letter; (c) information to demonstrate that the Compliance Advisor
has the qualifications outlined in Section B, below; (d) a summary and
description of any and all current and prior engagements and agreements between
DaVita and the Compliance Advisor; and (e) a certification from the Compliance
Advisor that it meets the independence requirements of Section D, below. Within
30 days after OIG receives this information or any additional information
submitted by the Board Compliance Committee in response to a request by OIG,
whichever is later, OIG will notify the Board Compliance Committee if the
Compliance Advisor is unacceptable. Absent notification from OIG that the
Compliance Advisor is unacceptable, the Board Compliance Committee may continue
to engage the Compliance Advisor.

2.        If the Board Compliance Committee engages a new Compliance Advisor
during the term of the CIA, that Compliance Advisor shall also meet the
requirements of this Appendix. If a new Compliance Advisor is engaged, the Board
Compliance Committee shall submit the information identified in Section A. 1,
above, within 15 days of engagement of the Compliance Advisor. Within 30 days
after OIG receives this information or any additional information submitted by
the Board Compliance Committee at the request of OIG, whichever is later, OIG
will notify the Board Compliance Committee if the Compliance Advisor is
unacceptable. Absent notification from OIG that the Compliance Advisor is
unacceptable, the Board Compliance Committee may continue to engage the
Compliance Advisor.

 

DaVita HealthCare Partners Inc.

Corporate Integrity Agreement – Appendix A

Page 1 of 3



--------------------------------------------------------------------------------

B.        Compliance Advisor Qualifications

The Compliance Advisor shall:

1.        have expertise in health care compliance and in the general
requirements applicable to dialysis providers of the Federal health care
program(s) from which DaVita Dialysis seeks reimbursement; and

2.        have sufficient staff with the expertise described in Section B.l and
sufficient resources to conduct the Compliance Program Review on a timely basis.

C.        Compliance Advisor Responsibilities

The Compliance Advisor shall:

1.        create a work plan for each Reporting Period’s Compliance Program
Review and submit the work plan to OIG for comment before beginning the
Compliance Program Review;

2.        perform the annual Compliance Program Review;

3.        respond to all OIG inquiries in a prompt, objective, and factual
manner;

4.        retain and make available to OIG, upon request, all work papers,
supporting documentation, correspondence, and other documents related to the
engagement of and work performed by the Compliance Advisor; and

5.        prepare timely, clear, and well-written reports.

D.        Compliance Advisor Independence and Objectivity

To ensure that the Compliance Program Reviews are conducted in a professionally
independent and objective fashion, the Compliance Advisor shall not have a
relationship to DaVita, or to its officers, directors, employees, or agents,
that would cause a reasonable person to question the Compliance Advisor’s
impartiality.

E.        Compliance Advisor Removal/Termination

1.        The Board Compliance Committee and Compliance Advisor.  If the Board
Compliance Committee terminates the Compliance Advisor or if the Compliance
Advisor withdraws from the engagement during the term of the CIA, the Compliance

 

DaVita HealthCare Partners Inc.

Corporate Integrity Agreement – Appendix A

Page 2 of 3



--------------------------------------------------------------------------------

Advisor must submit a notice explaining its reasons for termination or the
reason for withdrawal to OIG no later than 30 days after termination or
withdrawal. The Board Compliance Committee must engage a new Compliance Advisor
in accordance with Section A of this Appendix within 60 days of termination or
withdrawal of the Compliance Advisor.

2.        OIG Removal of the Compliance Advisor. In the event OIG has reason to
believe the Compliance Advisor does not possess the qualifications described in
Section B, is not independent and objective as set forth in Section D, or has
failed to carry out its responsibilities in performing the Compliance Program
Review as set forth in Section C, OIG may, at its sole discretion, require the
Board Compliance Committee to engage a new Compliance Advisor in accordance with
Section A of this Appendix. The Board Compliance Committee must engage a new
Compliance Advisor within 60 days of termination of the Compliance Advisor.

Prior to requiring the Board Compliance Committee to engage a new Compliance
Advisor, OIG shall notify the Board Compliance Committee of its intent to do so
and provide a written explanation of why OIG believes such a step is necessary.
To resolve any concerns raised by OIG, the Board Compliance Committee may
present additional information regarding the Compliance Advisor’s
qualifications, independence, or performance of its responsibilities. OIG will
attempt in good faith to resolve any differences regarding the Compliance
Advisor with the Board Compliance Committee prior to requiring the Board
Compliance Committee to terminate the Compliance Advisor. However, the final
determination as to whether or not to require the Board Compliance Committee to
engage a new Compliance Advisor shall be made at the sole discretion of OIG.

 

DaVita HealthCare Partners Inc.

Corporate Integrity Agreement – Appendix A

Page 3 of 3



--------------------------------------------------------------------------------

APPENDIX B

SUBJECT JOINT VENTURE CLINICS

1.  Llano Dialysis, LLC (“East Bay”), a joint venture consisting of five
dialysis clinics:

 

  •   Oakland Peritoneal Dialysis Center and Oakland Peritoneal At Home,
Oakland, CA

National Provider Identifier – 1568699882

Medicaid Provider Number – 1568699882

 

  •   Vallejo Dialysis, Vallejo, CA

National Provider Identifier – 1265669444

Medicaid Provider Number – 1265669444

 

  •   San Pablo Dialysis, San Pablo, CA

National Provider Identifier – 1790912970

Medicaid Provider Number – 1790912970

 

  •   El Cerrito Dialysis, El Cerrito, CA

National Provider Identifier – 1063649242

Medicaid Provider Number – 1063649242

2.  University Dialysis Center, LLC, a joint venture consisting of one dialysis
clinic:

 

  •   University Dialysis Center, Sacramento, CA

National Provider Identifier – 1154415982

Medicaid Provider Number – CDC52549G

3.  Shadow Dialysis, LLC, a joint venture consisting of one dialysis clinic:

 

  •   Antelope Dialysis Center, Citrus Heights, CA

National Provider Identifier – 1780836684

Medicaid Provider Number – 1780836684

4.  Doves Dialysis, LLC, a joint venture consisting of one dialysis clinic:

 

  •   Carmel Mountain Dialysis, San Diego, CA

National Provider Identifier – 1669788980

Medicaid Provider Number – 1669788980

 

DaVita HealthCare Partners Inc.

Corporate Integrity Agreement – Appendix B

Page 1 of 4



--------------------------------------------------------------------------------

5.  Animas Dialysis, LLC, a joint venture consisting of two dialysis clinics:

 

  •   Doctors Dialysis of East Los Angeles, Los Angeles, CA

National Provider Identifier – 1083853667

Medicaid Provider Number – 1083853667

 

  •   Doctors Dialysis Center of Montebello, Montebello, CA

National Provider Identifier – 1568601789

Medicaid Provider Number – 1568601789

 

6.  Mountain West Dialysis Services, LLC, a joint venture consisting of seven
dialysis clinics:

 

  •   Lakewood Crossing Dialysis, Lakewood, CO

National Provider Identifier – 1437310109

Medicaid Provider Number – 56325398

 

  •   Longmont Dialysis Center, Longmont, CO

National Provider Identifier – 1336301860

Medicaid Provider Number – 11485884

 

  •   Lakewood Dialysis Center and Lakewood at Home, Lakewood, CO

National Provider Identifier – 1063673739

Medicaid Provider Number – 20733283

 

  •   Thornton Dialysis Center, Thornton, CO

National Provider Identifier – 1154582831

Medicaid Provider Number – 12089273

 

  •   Boulder Dialysis Center, Boulder, CO

National Provider Identifier – 1154582823

Medicaid Provider Number – 86187589

 

  •   Arvada Dialysis Center, Arvada, CO

National Provider Identifier – 1609037373

Medicaid Provider Number – 45706794

 

  •   Mile High Home Dialysis PD, Lakewood, CO

National Provider Identifier – 1508026436

Medicaid Provider Number – 36032395

 

DaVita HealthCare Partners Inc.

Corporate Integrity Agreement – Appendix B

Page 2 of 4



--------------------------------------------------------------------------------

7.  South Central Florida Dialysis Partners, LLC (“IMS/St. Cloud”), a joint
venture consisting of four dialysis clinics:

 

  •   Celebration Dialysis, Celebration, FL

National Provider Identifier – 1043287550

Medicaid Provider Number – 000044200

 

  •   Hunters Creek Dialysis and Hunters Creek at Home, Orlando, FL

National Provider Identifier – 1801864459

Medicaid Provider Number – 000092700

 

  •   Kissimmee Dialysis, Kissimmee, FL

National Provider Identifier – 1609843010

Medicaid Provider Number – 000039800

 

  •   St. Cloud Dialysis, St. Cloud, FL

National Provider Identifier – 1245410091

Medicaid Provider Number – 892801100

8.  Bright Dialysis, LLC, a joint venture consisting of one dialysis clinic:

 

  •   Bright Dialysis, Fort Pierce, FL

National Provider Identifier – 1316179062

Medicaid Provider Number – 001826000

9.  Central Kentucky Dialysis Centers, LLC, a joint venture consisting of one
dialysis clinic:

 

  •   Woodland Dialysis Center, Elizabethtown, KY

National Provider Identifier – 1861452302

Medicaid Provider Number – 7100011990

10.  Columbus-RNA-DaVita, LLC, a joint venture consisting of three dialysis
clinics:

 

  •   Columbus Dialysis, Columbus, OH

National Provider Identifier – 1073787248

Medicaid Provider Number – 2908241

 

  •   Columbus East Dialysis, Columbus, OH

National Provider Identifier – 1952575128

Medicaid Provider Number – 2911497

 

DaVita HealthCare Partners Inc.

Corporate Integrity Agreement – Appendix B

Page 3 of 4



--------------------------------------------------------------------------------

  •   Columbus Downtown Dialysis, Columbus, OH

National Provider Identifier – 1528232790

Medicaid Provider Number – 2955477

11.  Wauseon Dialysis, LLC, a joint venture consisting of one dialysis clinic:

 

  •   Wauseon Dialysis Center, Wauseon, OH

National Provider Identifier – 1306010228

Medicaid Provider Number – 2911522

 

DaVita HealthCare Partners Inc.

Corporate Integrity Agreement – Appendix B

Page 4 of 4



--------------------------------------------------------------------------------

APPENDIX C

RESPONSIBILITIES OF THE INDEPENDENT MONITOR

A.        Review of Selection Process and Selection Criteria, Valuation
Methodologies, and Notice

1.        Selection Process and Selection Criteria Review.  During the first two
Reporting Periods, the Monitor shall review and approve the Selection Process
and Selection Criteria required by Section III.D. 1 of the CIA, and any
subsequent modifications or changes to the Selection Process and Selection
Criteria.

2.        Valuation Methodologies Review.  During the first two Reporting
Periods, the Monitor shall review and approve each Valuation Methodology
required by Section III.D.2 of the CIA, and any subsequent modifications or
changes to those Valuation Methodologies. In conducting this review, the Monitor
shall ensure that the Valuation Methodologies:

 

  a. provide for application of the same methodologies for calculating and
documenting inputs when valuing each type of Focus Arrangement; and

 

  b. conform to standards commonly used and accepted by accountants and
valuation experts.

3.        Notice to Joint Venture Partners and Medical Directors Review.  The
Monitor shall review and approve each type of Notice required by Section III.E
of the CIA.

 

  a. The Monitor shall ensure that each type of Notice clearly and adequately
informs all Joint Venture Partners and Medical Directors that:

 

  i. Joint Venture Partners, Medical Directors, and their employees, colleagues,
and contractors are free to refer patients to and treat patients at
non-DaVita-owned dialysis clinics;

 

  ii. DaVita will not enforce any patient-related non-disparagement or
non-solicitation clauses contained in any of their existing agreements with
DaVita; and

 

DaVita HealthCare Partners Inc.

Corporate Integrity Agreement – Appendix C

Page 1 of 12



--------------------------------------------------------------------------------

  iii. in connection with joint venture clinics formed by Partial Divestitures,
DaVita will not enforce the investment non-compete provisions it may have in the
applicable joint venture agreements and Medical Director agreements.

 

  b. The Monitor shall review and approve any changes or revisions DaVita makes
to the wording of the Notice in the second Reporting Period before DaVita sends
the Notice to its Joint Venture Partners and Medical Directors.

B.        Oversight of Unwinding of Subject Joint Venture Clinics

The Monitor shall oversee DaVita’s unwinding of the Subject Joint Venture
Clinics as required by Section III.F of the CIA.

 

  1. The Monitor shall review and approve each transaction required to unwind
the Subject Joint Venture Clinic to ensure that it conforms to the requirements
set forth in Section III.F of the CIA.

 

  2. The Monitor shall review and approve prior to execution any “seller’s
non-competes” with the Joint Venture Partners who were party to a Subject Joint
Venture Clinic to ensure that such clauses or agreements:

 

  a. do not contain patient-related non-disparagement or non-solicitation
language; and

 

  b. do not restrict the nephrologist or nephrology practice’s ability to refer
patients to or treat patients at a non-DaVita- owned dialysis clinic.

 

DaVita HealthCare Partners Inc.

Corporate Integrity Agreement – Appendix C

Page 2 of 12



--------------------------------------------------------------------------------

C.        Oversight of DaVita Dialysis Focus Arrangements

The Monitor:

1.        Beginning 120 days from the Effective Date, during the first two
Reporting Periods and for the first 120 days of the third Reporting Period,
shall prospectively evaluate all Focus Arrangements, except Business Courtesies,
that DaVita Dialysis proposes to enter into with Health Care Providers.

 

  a. The Monitor shall determine whether DaVita Dialysis properly applied the
appropriate Valuation Methodology, as required by Section III.D.2 of the CIA.

 

  b. The Monitor shall determine whether the Health Care Provider was selected
consistent with DaVita Dialysis’s Selection Process and Selection Criteria, as
applicable and required by Section III.D.l of the CIA.

 

  c. The Monitor shall inform DaVita Dialysis and OIG of: (1) the Risk
Determination, and (2) the Monitor’s basis for the Risk Determination.

2.        For the first two Reporting Periods, shall review and evaluate:

 

  a. DaVita’s corporate managerial and governance structure overseeing and
executing DaVita Dialysis’s selection, negotiation, and implementation of Focus
Arrangements with, and compensation of, Health Care Providers;

 

  b. the Focus Arrangement Procedures required by Section III.D.3;

 

  c. DaVita Dialysis’s compliance with the Focus Arrangement Requirements set
forth in Section III.D.4; and

 

  d. DaVita’s compliance program in relation to DaVita Dialysis’s selection,
negotiation, and implementation of Focus Arrangements with, and compensation of,
Health Care Providers, including, but not limited to, training and education,
policies and procedures, risk assessment, and auditing.

 

DaVita HealthCare Partners Inc.

Corporate Integrity Agreement – Appendix C

Page 3 of 12



--------------------------------------------------------------------------------

3.        For the first two Reporting Periods, may retrospectively review, in
his or her discretion, any payments made under a new or renewed Focus
Arrangement to determine whether the payments comply with the laws governing the
Federal health care programs, including the False Claims Act and the
Anti-Kickback Statute.

4.        For the first two Reporting Periods, may retrospectively review, in
his or her discretion, any payments made under a Focus Arrangement existing on
or before the Effective Date if the Monitor receives, identifies, or discovers
information that suggests the payments do not comply with the laws governing the
Federal health care programs, including the False Claims Act and the
Anti-Kickback Statute, except for conduct released by the Settlement Agreement
entered into between the United States and DaVita contemporaneously with this
CIA. In the event of a disagreement between the Monitor and DaVita as to whether
the Monitor has a basis to review under this Section C.4, the OIG shall, in its
sole discretion, determine whether a basis to review exists.

D.        Arrangements Review

1.        For the third, fourth, and fifth Reporting Periods, the Monitor shall
conduct the Arrangements Review. The Arrangements Review shall consist of two
components: a systems review and a transactions review. The Monitor shall
perform all components of each Arrangements Review. If there are no material
changes to DaVita Dialysis’s systems, processes, policies, and procedures
relating to Arrangements after the end of the second Reporting Period, the
Arrangements Systems Review shall be performed for the fourth Reporting Period.
If DaVita Dialysis materially changes the Arrangements systems, processes,
policies, and procedures during the third or fifth Reporting Periods, the
Monitor shall perform an Arrangements Systems Review of the material changes for
the Reporting Period in which such changes were made in addition to conducting
the systems review for the fourth Reporting Period. The Arrangements
Transactions Review shall be performed annually for the third, fourth, and fifth
Reporting Periods.

2.        Arrangements Systems Review.  The Arrangements Systems Review shall be
a review of DaVita Dialysis’s systems, processes, policies, and procedures
relating to the initiation, review, approval, and tracking of Arrangements.
Specifically, the Monitor shall review the following:

 

  a. DaVita Dialysis’s systems, policies, processes, and procedures with respect
to creating and maintaining a centralized tracking system for all existing and
new and renewed Focus Arrangements (Focus Arrangements Tracking System),
including a detailed description of the information captured in the Focus
Arrangements Tracking System;

 

DaVita HealthCare Partners Inc.

Corporate Integrity Agreement – Appendix C

Page 4 of 12



--------------------------------------------------------------------------------

  b. DaVita Dialysis’s systems, policies, processes, and procedures for tracking
remuneration to and from all parties to Focus Arrangements;

 

  c. DaVita Dialysis’s systems, policies, processes, and procedures for tracking
services and activities to ensure that parties to the Focus Arrangement are
performing the services required under the applicable Focus Arrangement(s) (if
applicable);

 

  d. DaVita Dialysis’s systems, policies, processes, and procedures for
monitoring the use of leased space, medical supplies, medical devices,
equipment, or other patient care items to ensure that such use is consistent
with the terms of the applicable Focus Arrangement(s) (if applicable);

 

  e. DaVita Dialysis’s systems, policies, processes, and procedures for
initiating Focus Arrangements, including those policies that: (1) govern the
Selection Process and Selection Criteria and the calculation and application of
Valuation Methodologies, (2) identify the individuals with authority to initiate
a Focus Arrangement, and (3) specify the business need or business rationale
required to initiate a Focus Arrangement;

 

  f. DaVita Dialysis’s systems, policies, processes, and procedures for the
internal review and approval of all Focus Arrangements, including those policies
that identify the individuals required to approve each type or category of Focus
Arrangement entered into by DaVita Dialysis, the internal controls designed to
ensure that all required approvals are obtained, and the processes for ensuring
that all Focus Arrangements are subject to a legal review by counsel with
expertise in the Anti-Kickback Statute;

 

  g. the Chief Compliance Officer’s annual review of and reporting to the Board
Compliance Committee on the Focus Arrangements Tracking System; DaVita
Dialysis’s internal review and approval process; and other Focus Arrangements
systems, policies, processes, and procedures;

 

  h.

DaVita Dialysis’s systems, policies, processes, and procedures for implementing
effective responses when

 

DaVita HealthCare Partners Inc.

Corporate Integrity Agreement – Appendix C

Page 5 of 12



--------------------------------------------------------------------------------

  suspected violations of the Anti-Kickback Statute are discovered, including
disclosing Reportable Events and quantifying and repaying Overpayments when
appropriate; and

 

  i. DaVita Dialysis’s systems, policies, processes, and procedures for ensuring
that all new and renewed Focus Arrangements comply with the Focus Arrangements
Requirements set forth in Section III.D.4 of the CIA.

3.        Arrangements Transactions Review.  The Arrangements Transactions
Review shall consist of a review by the Monitor of 100 randomly selected Focus
Arrangements that were entered into or renewed by DaVita Dialysis during the
Reporting Period. The Monitor shall assess whether DaVita Dialysis has complied
with Section III.D of the CIA with respect to the selected Focus Arrangements.

The Monitor’s assessment with respect to each Focus Arrangement that is subject
to review shall include:

 

  a. verifying that the Health Care Provider(s) involved in the Focus
Arrangement was selected consistent with DaVita Dialysis’s Selection Process and
Selection Criteria (if applicable);

 

  b. verifying that the Focus Arrangement is maintained in DaVita Dialysis’s
centralized tracking system in a manner that permits the Monitor to identify the
parties to the Focus Arrangement and the relevant terms of the Focus Arrangement
(i.e., the items/services/equipment/space to be provided, the amount of
compensation, the effective date, the expiration date, etc.);

 

  c. verifying that the remuneration related to the Focus Arrangement was
determined using the appropriate Valuation Methodology;

 

  d. verifying that the Focus Arrangement was subject to the internal review and
approval process (including both a legal and business review) and obtained the
necessary approvals, and that such review and approval is appropriately
documented;

 

DaVita HealthCare Partners Inc.

Corporate Integrity Agreement – Appendix C

Page 6 of 12



--------------------------------------------------------------------------------

  e. verifying that the remuneration related to the Focus Arrangement is
properly tracked;

 

  f. verifying that the services and activities are properly tracked and
reviewed by DaVita Dialysis, and that the parties to the Focus Arrangement are
performing the services required under the applicable Focus Arrangement (if
applicable);

 

  g. verifying that the use of leased space, medical supplies, medical devices,
equipment, and other patient care items is properly monitored by DaVita
Dialysis, and that such use is consistent with the terms of the applicable Focus
Arrangement (if applicable); and

 

  h. verifying that the Focus Arrangement satisfies the Focus Arrangements
Requirements of Section III.D.4 of the CIA.

E.        Compliance Audit Review

The Monitor shall conduct an annual review of annual, routine, and email
compliance audits conducted of DaVita Dialysis.

1.        OIG shall select three annual audits and one routine audit of DaVita
Dialysis for the Monitor’s review.

2.        The Monitor shall select a statistically valid random sample of three
email audits from the universe comprised of all email audits completed during
the Reporting Period.

3.        For each of the audits selected, the Monitor shall:

 

  a. review the protocol and methodology of the audit to assess whether it was
designed in a manner that sufficiently and effectively audits the issue;

 

  b. review the work papers, including all records and references relied upon by
DaVita Dialysis, to assess whether DaVita Dialysis relied on the relevant laws,
regulations, and program guidance, and whether the work papers, records, and
references reviewed support the findings reached by DaVita Dialysis; and

 

DaVita HealthCare Partners Inc.

Corporate Integrity Agreement – Appendix C

Page 7 of 12



--------------------------------------------------------------------------------

  c. to the extent the Monitor finds that DaVita Dialysis’s findings are
unsupported or incorrect, provide the Monitor’s findings and the Monitor’s
support for those findings.

F.        Independent Investigations

During the first two Reporting Periods, the Monitor may, in his or her
discretion, conduct an independent investigation of any complaint, concern, or
report that the Monitor receives from any source concerning a probable violation
of criminal, civil, or administrative laws applicable to any Federal health care
program for which penalties or exclusion may be authorized, where:

1.        such conduct is alleged to be by any member of the Board of Directors,
officer, or Certifying Executive of DaVita;

2.        such conduct allegedly has been approved or sanctioned by the DaVita
Dialysis Compliance or Legal personnel;

3.        the Monitor has concerns about the integrity or adequacy of DaVita’s
investigation; or

4.        the Monitor otherwise believes, and OIG agrees, that DaVita Dialysis
cannot effectively investigate the complaint, concern, or report,

except for conduct released by the Settlement Agreement entered into between the
United States and DaVita contemporaneously with this CIA. The Monitor shall
report its findings from any independent investigation conducted pursuant to
this Section F to both DaVita and OIG. The Monitor shall complete any
independent investigation begun but not completed during the first two Reporting
Periods.

G.        Quarterly Reports

1.        The Quarterly Reports shall include, but shall not be limited to:

 

  a. the Monitor’s findings and recommendations to DaVita based on the work
performed by the Monitor under Sections A, B, C, E, and F, above;

 

  b. a list of the Subject Joint Venture Clinics unwound each quarter, a
description of the terms of each transaction, and the Monitor’s rationale for
approving the transactions required to accomplish the unwinding;

 

DaVita HealthCare Partners Inc.

Corporate Integrity Agreement – Appendix C

Page 8 of 12



--------------------------------------------------------------------------------

  c. a list of the Focus Arrangements reviewed each quarter, the Risk
Determination for each of the listed Focus Arrangement, and the basis for each
Risk Determination;

 

  d. a list of the Focus Arrangements that DaVita Dialysis entered into each
quarter, the Risk Determination for each of the listed Focus Arrangements, and
the basis for each Risk Determination; and

 

  e. the Monitor’s evaluation of corrective actions taken by DaVita Dialysis
based on the Monitor’s findings and recommendations.

2.        The Monitor shall submit via overnight delivery Quarterly Reports
covering the first two Reporting Periods and the first 120 days of the third
Reporting Period, with the first Quarterly Report due 30 days after the first
quarter of the first Reporting Period. The last Quarterly Report shall be due 30
days after the first quarter of the third Reporting Period.

3.        The Monitor may provide written recommendations to DaVita in between
the Quarterly Reports, provided that the recommendations are simultaneously sent
to OIG and included in the subsequent Quarterly Report. DaVita shall include its
response and corrective action plans in its corresponding Quarterly Response
Report.

4.        With each Quarterly Report, the Monitor shall include a certification,
signed by the Monitor, stating that the individuals who assisted in fulfilling
the oversight obligations required by Sections A, B, C, E, and F, above,
possessed the professional competence necessary to perform the work.

H.        Annual Reports

The Monitor shall submit via overnight delivery each Annual Report no later than
80 days after the end of the Reporting Period for which the review was
performed. With each individual review report, the Monitor shall include a
certification, signed by the Monitor, stating that the individuals who worked on
the review possessed the professional competence necessary to perform the work.

1.        Compliance Audit Review Report.  The Compliance Audit Review Report
shall contain:

 

  a. For each audit reviewed:

 

DaVita HealthCare Partners Inc.

Corporate Integrity Agreement – Appendix C

Page 9 of 12



--------------------------------------------------------------------------------

  i. a description of the audit’s objective, protocol, methodology, and results;

 

  ii. the Monitor’s assessment of DaVita Dialysis’s performance of the audit,
including the identification of any issues or deficiencies with the protocol
and/or methodology, and any unsupported or incorrect findings; and

 

  iii. to the extent DaVita Dialysis’s findings are unsupported or incorrect,
the Monitor’s findings and the Monitor’s justification for those findings.

 

  b. The Monitor’s observations and recommendations concerning:

 

  i. the strengths and weaknesses of DaVita Dialysis’s performance of the
audits;

 

  ii. any improvements to DaVita Dialysis’s compliance audit program to address
specific problems or weaknesses identified through the Compliance Audit Review;
and

 

  iii. other improvements that could strengthen DaVita Dialysis’s compliance
audit program.

2.        Arrangements Systems Review Report.  The Monitor shall prepare a
report based upon each Arrangements Systems Review performed. The Arrangements
Systems Review Report shall include the following information:

 

  a. a description of the documentation (including policies) reviewed and
personnel interviewed;

 

  b. a detailed description of DaVita Dialysis’s systems, policies, processes,
and procedures relating to the items identified in Section D.2.a–i above;

 

  c. findings and supporting rationale regarding weaknesses in DaVita Dialysis’s
systems, policies, processes, and procedures relating to Arrangements described
in Section D.2.a–i above; and

 

DaVita HealthCare Partners Inc.

Corporate Integrity Agreement – Appendix C

Page 10 of 12



--------------------------------------------------------------------------------

  d. recommendations to improve DaVita Dialysis’s systems, policies, processes,
or procedures relating to Arrangements described in Section D.2.a–i above.

3.        Arrangements Transactions Review Report.  The Monitor shall prepare a
report based on each Arrangements Transactions Review performed. The
Arrangements Transactions Review Report shall include the following information:

 

  a. Review Methodology

 

  i. Review Protocol.  A detailed narrative description of the procedures
performed and a description of the sampling unit and universe utilized in
performing the procedures for the sample reviewed.

 

  ii. Sources of Data.  A full description of the documentation and other
information, if applicable, relied upon by the Monitor in performing the
Arrangements Transactions Review.

 

  iii. Supplemental Materials.  The Monitor shall request all documentation and
materials required for its review of the Focus Arrangements selected as part of
the Arrangements Transactions Review, and DaVita Dialysis shall furnish such
documentation and materials to the Monitor prior to the Monitor initiating its
review of the Focus Arrangements. If the Monitor accepts any supplemental
documentation or materials from DaVita Dialysis after the Monitor has completed
its initial review of the Focus Arrangements (Supplemental Materials), the
Monitor shall identify in the Arrangements Transactions Review Report the
Supplemental Materials, the date the Supplemental Materials were accepted, and
the relative weight the Monitor gave to the Supplemental Materials in its
review. In addition, the Monitor shall include a narrative in the Arrangements
Transactions Review Report describing the process by which the Supplemental
Materials were accepted and the Monitor’s reasons for accepting the Supplemental
Materials.

 

DaVita HealthCare Partners Inc.

Corporate Integrity Agreement – Appendix C

Page 11 of 12



--------------------------------------------------------------------------------

2.        Review Findings.  The Arrangements Transactions Review Report shall
include the Monitor’s findings with respect to each of the items set forth in
Section D.3.a-h, above. In addition, the Monitor shall identify in the
Arrangements Transactions Review Report any Focus Arrangement(s) reviewed that a
reasonable person would consider a probable violation of the Anti-Kickback
Statute, along with the Monitor’s basis for reaching that conclusion. The
Arrangements Transactions Review Report also shall include observations,
findings, and recommendations on possible improvements to DaVita Dialysis’s
systems, policies, processes, and procedures in place to ensure that all Focus
Arrangements comply with the Focus Arrangements Procedures and Focus
Arrangements Requirements.

 

  I. Extension of Certain Independent Monitor Responsibilities

OIG may, in its sole discretion, determine that the Monitor should continue to
perform his or her responsibilities under Sections A, B, C, F, and G of this
Appendix for the full third Reporting Period. If the OIG exercises this
discretion, the requirements of Section D of this Appendix shall be tolled for
the third Reporting Period.

 

DaVita HealthCare Partners Inc.

Corporate Integrity Agreement – Appendix C

Page 12 of 12



--------------------------------------------------------------------------------

APPENDIX D

EXECUTIVE FINANCIAL RECOUPMENT PROGRAM

DaVita shall establish and maintain throughout the term of the CIA a financial
recoupment program that puts at risk of forfeiture and recoupment an amount
equivalent to up to three years of annual performance pay (e.g., annual bonus,
plus long-term incentives) for a Covered Executive who is discovered to have
been involved in any significant misconduct (Executive Financial Recoupment
Program). This financial recoupment program shall apply to Covered Executives
who are either current DaVita employees or who are former DaVita employees at
the time of a Recoupment Determination.

A.        Existing Commitments.  Pursuant to DaVita’s existing Board-approved
clawback policy (the “Clawback Policy”), if the Board of Directors of DaVita
(the “Board”) determines that any fraud or intentional misconduct by an
executive officer or director was a significant contributing factor to the
Company having to restate all or a portion of its consolidated financial
statements, the Board may (i) require reimbursement of any bonus or incentive
compensation paid to such executive or director, (ii) cause the cancellation of
restricted stock unit awards and outstanding stock appreciation rights or stock
options granted to such executive officer or director, and (iii) seek
reimbursement of any gains realized that are attributable to such awards. These
actions may be taken if (a) the amount of incentive compensation was calculated
based on the achievement of certain financial results that were subsequently
reduced due to a financial statement restatement, (b) the executive officer or
director engaged in any fraud or intentional misconduct that was a significant
contributing factor to the need for the restatement and (c) the amount of the
bonus or incentive compensation that would have been awarded to the officer had
the financial results been properly reported would have been lower than the
amount actually awarded. Under the Clawback Policy, the Company may not seek to
recover bonuses or incentive or equity-based compensation paid or which vests
more than three years prior to the date the applicable financial statement
restatement is disclosed. In addition, pursuant to the terms of certain awards
made under the DaVita Healthcare Partners Inc. 2011 Incentive Award Plan (the
“LTI Plan”), an award shall terminate, and the Company may seek repayment of
gains realized by a recipient of such an award, if the recipient of the award
(w) breaches certain restrictive covenants contained in the award, (x) is
convicted of a felony, (y) is adjudicated by a court of competent jurisdiction
to have committed an act of fraud or dishonesty resulting or intending to result
directly or indirectly in personal enrichment at the expense of DaVita, or
(z) is excluded from participating in any Federal health care program (the
“Award Provisions” and, together with the Clawback Policy, the “Existing
Commitments”).

If DaVita discovers any employee misconduct that would implicate the forfeitures
described in this paragraph, it will evaluate the situation and make a
determination about

 

DaVita HealthCare Partners Inc.

Corporate Integrity Agreement – Appendix D

Page 1 of 6



--------------------------------------------------------------------------------

whether any forfeiture, and the terms of such forfeiture, will be implemented.
DaVita reserves the right to amend the Existing Commitments in order to
implement any changes required by rules that may be adopted by the Securities
and Exchange Commission and the New York Stock Exchange pursuant to the
Dodd-Frank Act relating to clawback policies.

B.        New Commitments.  In addition to the compensation forfeiture
provisions of the Existing Commitments already in place with respect to annual
bonuses and other forms of incentive compensation, no later than December 31,
2014, DaVita shall modify and supplement the provisions of its annual bonus plan
and any plans and programs that provide for the award of long-term incentives
(i.e., awards that have vesting dates later than the one year anniversary of the
grant date), whether based on or settled in cash or equity, and whether under
the LTI Plan or any other plan or program (collectively, the “LTI Program”) and
any employment agreements, as appropriate, by imposing the following eligibility
and repayment conditions on future bonuses and LTI Program awards, as well as
establishing the mandatory tolling remedy and additional remedies described
below (collectively, “New Commitments”) to all Covered Executives. The New
Commitments shall apply prospectively to Covered Executives beginning with the
2015 bonus plan year and LTI Program awards (bonuses earned in 2015 and paid out
in 2016 and LTI awards granted in 2015).

1.        Covered Executive Bonus Eligibility and Repayment Conditions.  DaVita
shall implement an eligibility and repayment condition on annual bonuses
designed to survive both the payment of the bonus and the separation of a
Covered Executive’s employment. This will allow DaVita, as a consequence of a
Triggering Event as defined below in Section C, to pursue repayment from the
Covered Executive of all or any portion of the bonus monies paid to the Covered
Executive. To the extent permitted by controlling law, these bonus eligibility
and repayment conditions will survive the payment of the Covered Executive’s
bonus and the separation of the Covered Executive’s employment for a period of
three years from the payment of the bonus for the plan year.

Consistent with a Recoupment Determination, as defined below in Section D,
DaVita shall endeavor to collect repayment of any bonus from the Covered
Executive through reasonable and appropriate means according to the terms of its
bonus plan (or employment agreement, as the case may be) and to the extent
permitted by controlling law of the relevant jurisdiction. If necessary to
collect the repayment, DaVita shall file suit against the Covered Executive
unless good cause exists not to do so. For purposes of the Executive Financial
Recoupment Program, “good cause” shall include, but not be limited to, a
financial inability on the part of the Covered Executive to repay any recoupment
amount or DaVita’s inability to bring such a suit under the controlling law of
the relevant jurisdiction.

 

DaVita HealthCare Partners Inc.

Corporate Integrity Agreement – Appendix D

Page 2 of 6



--------------------------------------------------------------------------------

2.        LTI Program Awards.  DaVita shall implement, in all long-term
incentive awards that vest in three or more years, a right to clawback any
unvested equity or target cash value if a Triggering Event occurred within three
years after the issuance of the award. In the event the long-term incentive
award vesting is less than three years, DaVita shall implement a right to seek
recoupment or forfeiture, as the situation requires, of the portion of the award
that has vested and/or been paid or otherwise monetized by the Covered Executive
within three years from the grant date. This right is designed to survive the
issuance of the awards in the event the award vests in less than three years and
to survive the separation of a Covered Executive’s employment. This will allow
DaVita, as a consequence of a Triggering Event as defined below in Section C, to
compel disgorgement by the Covered Executive of all or any portion of the award
granted to the Covered Executive, including all unvested awards and payments
made to, or value realized by, the Covered Executive. This will also provide
that, as a consequence of a Triggering Event, DaVita may pursue repayment by a
Covered Executive who is a former employee of all or any portion of the last
three years’ worth of share option and restricted share grants that became
vested and were paid during the Covered Executive’s last years of employment and
following termination of employment.

To the extent permitted by controlling law, these eligibility and repayment
conditions shall survive vesting and payment for a period of three years from
the Covered Executive’s employment termination date. Consistent with a
Recoupment Determination, DaVita shall endeavor to collect repayment of these
LTI Program awards from the Covered Executive through reasonable and appropriate
means and to the extent permitted by controlling law of the applicable
jurisdiction. If necessary to collect the repayment, DaVita shall file suit
against the Covered Executive unless good cause exists not to do so.

3.        Tolling Remedy.  To the extent permitting by controlling law, for the
three years during which the bonus eligibility and repayment conditions exist,
if DaVita reasonably anticipates that a Triggering Event has occurred pursuant
to Section C of this Appendix, and DaVita has recoupment rights remaining under
Sections B.l and B.2 of this Appendix, DaVita shall have the right to notify the
Covered Executive that those rights shall be tolled and thereby extended for an
additional three years or until the Recoupment Committee determines that a
Triggering Event has not occurred, whichever is earlier, to the extent permitted
by applicable controlling law.

4.        Additional Remedies.  If, after expiration of the time period
specified in Sections B.l and B.2, above, the Recoupment Committee determines
that a Triggering Event occurred, DaVita shall make a determination as to
whether to pursue available remedies (e.g., filing suit against the Covered
Executive) existing under statute or common law to the extent available.

 

DaVita HealthCare Partners Inc.

Corporate Integrity Agreement – Appendix D

Page 3 of 6



--------------------------------------------------------------------------------

C.        Triggering Events

1.        DaVita shall revise, as necessary, its bonus plan and LTI Program
requirements (and employment agreements, if applicable) to provide that a
Covered Executive will be ineligible for an annual bonus or LTI Program award
upon discovery of significant misconduct, which shall include violations of a
significant DaVita policy, applicable regulations, or law.

2.        Definition of Triggering Event.  The eligibility and repayment
conditions described above shall be triggered upon a Recoupment Determination
that finds:

 

  a. significant misconduct (e.g., violation of a significant DaVita policy, or
applicable regulations or law) by the Covered Executive that, if discovered
prior to payment, would have made the Covered Executive ineligible for an annual
bonus or LTI Program award in that program year or subsequent program years; or

 

  b. significant misconduct by subordinate employees in the business unit over
which the Covered Executive had responsibility that does not constitute an
isolated occurrence and which the Covered Executive knew or should have known
was occurring that, if discovered prior to payment, would have made the Covered
Executive and/or employees in question ineligible for an annual bonus or LTI
Program award in that program year or subsequent program years.

D.        Administration of Recoupment Program.  DaVita shall engage in a
standardized, formal process to determine, in its sole discretion, whether a
Triggering Event has occurred and, if so, the extent of bonus monies, LTI
Program awards, and deferred compensation that are subject to repayment or
forfeiture by the Covered Executive, and the most appropriate method for
securing recoupment of relevant monies previously paid to or value realized by a
Covered Executive. The findings and conclusions resulting from this process
shall be referred to as the “Recoupment Determination.”

1.        Initiation.  DaVita shall initiate the Recoupment Determination
process upon: (1) discovery of potential significant misconduct that may rise to
the level of a Triggering Event, or (2) written notification by a United States
federal government agency to the Chief Compliance Officer of DaVita of a
situation that may rise to the level of a Triggering Event and gives rise (or
may give rise) to liability relating to Federal health care programs. This
written notification shall either identify the Covered

 

DaVita HealthCare Partners Inc.

Corporate Integrity Agreement – Appendix D

Page 4 of 6



--------------------------------------------------------------------------------

Executive(s) potentially at issue or provide information (e.g., a description of
the alleged misconduct and the applicable time period) to allow DaVita to
identify the Covered Executive and alleged misconduct.

2.        Recoupment Committee.  The Recoupment Determination shall be made by a
committee of senior executives headed by the Chief Compliance Officer
(Recoupment Committee). In the event a Recoupment Determination must be made
with respect to a member of the Recoupment Committee, it shall be made by the
Board Compliance Committee.

3.        Timeline for Recoupment Determination Process.  DaVita shall initiate
the Recoupment Determination process within 30 days after discovery by DaVita or
notification, pursuant to Section D.l of this Appendix, of a potential
Triggering Event. Absent extraordinary reasons, DaVita shall reach a Recoupment
Determination within 90 days after initiation of the determination process.

In connection with making its Recoupment Determination, the Recoupment Committee
or appropriate Delegate (as defined below), pursuant to implementing policies
and procedures, shall:

 

  a. undertake an appropriate and substantive review or investigation of the
facts and circumstances associated with the Triggering Event or any written
notifications about potential Triggering Events received pursuant to Section
D.l, above;

 

  b. make written findings regarding the facts and circumstances associated with
the Triggering Event and any written notifications about potential Triggering
Events received pursuant to Section D.l, above; and

 

  c. set forth in writing its determinations (and the rationale for such
determinations) about:

 

  i. whether a Triggering Event occurred;

 

  ii. the extent of bonus monies, LTI Program award payments made or value
realized, or deferred compensation that will be subject to forfeiture and/or
repayment by the Covered Executive;

 

DaVita HealthCare Partners Inc.

Corporate Integrity Agreement – Appendix D

Page 5 of 6



--------------------------------------------------------------------------------

  iii the means that will be followed to implement the forfeiture and/or secure
the recoupment of performance pay from the Covered Executive; and

 

  iv the timetables under which DaVita will implement the forfeiture and/or
attempt to recoup the performance pay.

For purposes of this section, a “Delegate” shall refer to the DaVita personnel
to whom the Recoupment Committee has delegated one or more of its required tasks
in furtherance of the Executive Financial Recoupment Program.

E.        Reporting.  The Recoupment Committee shall provide annual reports to
the Board (or an appropriate committee thereof) about: (1) the number and
circumstances of any Triggering Events that occurred during the preceding year
and any written notifications about potential Triggering Events received
pursuant to Section D.l, above; (2) a description of any Recoupment
Determinations made during the preceding year (including any decision to require
or not require forfeiture/recoupment from any Covered Executives, the amount and
type of any forfeiture/recoupment, the means for collecting any recoupment, and
the rationale for such decisions); and (3) a description of the status of any
forfeitures and/or recoupments required under prior Recoupment Determinations
that were not fully completed in prior years.

The Recoupment Committee shall also provide annual reports to the OIG about:
(1) the number and circumstances of any Triggering Events that occurred during
the preceding year and any written notifications about potential Triggering
Events received pursuant to Section D.l, above; (2) a summary description of any
Recoupment Determinations made during the preceding year (including any decision
to require or not require forfeiture/recoupment from any Covered Executives, the
amount and type of any forfeiture/recoupment, the method for collecting any
recoupment, and the rationale for such decisions); and (3) a description of the
status of any forfeitures and/or recoupments required under prior Recoupment
Determinations that were not fully completed in prior years.

DaVita shall maintain all of the forfeiture and recoupment commitments set forth
in Sections A–E above for at least the CIA Period.

 

DaVita HealthCare Partners Inc.

Corporate Integrity Agreement – Appendix D

Page 6 of 6



--------------------------------------------------------------------------------

APPENDIX E

EXCLUDED JOINT VENTURES

 

  A. Conditions

In exchange for OIG’s agreement that the joint ventures listed below (“Excluded
Joint Ventures”) will be excluded as parties to the CIA, DaVita agrees to the
following:

 

  1. During the CIA Period, each of the dialysis clinics that is owned and
operated by the Excluded Joint Ventures will be managed pursuant to a Management
Services Agreement with DaVita Dialysis, and all individuals and entities who
provide items or services to the Excluded Joint Ventures will be considered
Covered Persons to the same extent that individuals and entities who provide
items or services to joint ventures that are parties to the CIA qualify as
Covered Persons.

 

  2. DaVita shall fulfill the obligations of Section III.P of the CIA
(Reportable Events) for any Reportable Event that occurs at a dialysis clinic
owned by an Excluded Joint Venture.

 

  3. DaVita shall notify OIG of any sale of its interest in an Excluded Joint
Venture or closure of any dialysis clinic that is owned and operated by the
Excluded Joint Venture to the same extent as it is required to notify OIG of
changes to DaVita Dialysis business units or locations under Section IV of the
CIA.

 

  4. OIG shall be able to exercise its rights under Section VII of the CIA to
inspect DaVita’s books, records, and other documents and supporting materials
related to and/or conduct on-site reviews at the dialysis clinics owned and
operated by the Excluded Joint Ventures for the purpose of determining DaVita’s
compliance with the CIA and DaVita Dialysis’s compliance with the requirements
of the Federal health care programs.

 

  5. Section X of the CIA shall apply to DaVita for any violations of the CIA by
DaVita or DaVita Dialysis that involve or occur at an Excluded Joint Venture.

 

  B. List of Excluded Joint Ventures

 

  1. Bluegrass Dialysis, LLC

 

  2. DVA Healthcare Southwest Ohio, LLC

 

DaVita HealthCare Partners Inc.

Corporate Integrity Agreement – Appendix E

Page 1 of 2



--------------------------------------------------------------------------------

  3. DVA/Washington University Healthcare of Greater St. Louis, LLC

 

  4. Fields Dialysis, LLC

 

  5. Greater Los Angeles Dialysis Center, LLC

 

  6. ISD Lees Summit LLC, f/k/a DSI Lees Summit LLC

 

  7. ISD Plainfield, LLC, f/k/a DSI Plainfield, LLC

 

  8. Ohio River Dialysis, LLC

 

  9. Physicians Dialysis of Houston, LLP

 

  10. Pittsburgh Dialysis Partners, LLC

 

  11. River Valley Dialysis, LLC

 

  12. Southcrest Dialysis, LLC

 

  13. UT Southwestern DVA Healthcare, LLP

 

DaVita HealthCare Partners Inc.

Corporate Integrity Agreement – Appendix E

Page 2 of 2



--------------------------------------------------------------------------------

APPENDIX F

JOINT VENTURES EXCEPTED FROM

THE PARTIAL DIVESTITURE BAN

 

  1. Basin Dialysis, LLC

 

  2. Bluegrass Dialysis, LLC

 

  3. Borrego Dialysis, LLC

 

  4. Carroll County Dialysis Facility Limited Partnership

 

  5. Cimarron Dialysis, LLC

 

  6. DVA Healthcare – Southwestern Ohio, LLC

 

  7. DVA Healthcare of New London, LLC

 

  8. DVA Healthcare of Norwich, LLC

 

  9. DVA Healthcare of Tuscaloosa, LLC (f/k/a REN Centers of Tuscaloosa, LLC)

 

  10. Fields Dialysis, LLC

 

  11. Green Desert Dialysis, LLC

 

  12. Grosse Pointe Dialysis LLC & Medical Director Agreement for the Grosse
Pointe Dialysis Center

 

  13. Joshua Dialysis, LLC

 

  14. Lockhart Dialysis, LLC

 

  15. Longworth Dialysis. LLC

 

  16. Mountain West Dialysis Services LLC

 

  17. Ohio River Dialysis, LLC

 

  18. River Valley Dialysis, LLC (f/k/a Greater Ohio River Dialysis, LLC)

 

DaVita HealthCare Partners Inc.

Corporate Integrity Agreement – Appendix F

Page 1 of 2



--------------------------------------------------------------------------------

  19. Roose Dialysis, LLC

 

  20. Routt Dialysis, LLC

 

  21. Star Dialysis, LLC

 

  22. Total Renal Care of North Carolina, LLC

 

  23. TRC-Four Corners Dialysis Clinics, LLC

 

  24. Tustin Dialysis Center, LLC

 

  25. UT Southwestern DVA Healthcare, LLP

 

  26. Valley Springs Dialysis, LLC

 

DaVita HealthCare Partners Inc.

Corporate Integrity Agreement – Appendix F

Page 2 of 2